Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 1 of 43 PageID #:
                                    3224




                            EXHIBIT 1
     Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 2 of 43 PageID #:
                                         3225

Lucas, Elliott

From:                           Francesca Germinario <fgerminario@hosielaw.com>
Sent:                           Friday, August 2, 2019 12:18 PM
To:                             #Juniper-Implicit [Int]; Imperva-Implicit Team; Tyson, Christopher J.; Dotson, David C.;
                                ~Dacus, Deron; ~Gaudet, Matthew; Snedeker, Alice; Kline, Douglas J; ~Ainsworth,
                                Jennifer; ~Smith, Melissa; Gibson, John R.; DG-Sophos - Implicit Patent Litigation
Cc:                             Implicit-Counsel
Subject:                        RE: Implicit v. Imperva - Expert Disclosure
Attachments:                    cv-almeroth.pdf; Almeroth PO undertaking.pdf



Counsel:

Pursuant to the Protective Order (ECF 111), Paragraphs 5(e) and 9 and 20, Plaintiff Implicit hereby discloses Dr.
Kevin Almeroth as an expert retained for the purpose of this litigation. Dr. Almeroth’s Protective Order
Undertaking (Appendix A) and CV are attached.

Kind regards,

Francesca M. Germinario
HOSIE | RICE LLP
Transamerica Pyramid, 34th Floor
600 Montgomery Street
San Francisco, California 94111
T: 415.247.6000
F: 415.247.6001




                                                          1
Case
Case2:19-cv-00040-JRG-RSP
     2:19-cv-00040-JRG-RSP Document
                           Document106-1
                                    177-2 Filed
                                          Filed07/25/19
                                                12/27/19 Page
                                                         Page17 of43
                                                              3 of 18PageID
                                                                     PageID#:
                                                                            #:
                                    1840
                                    3226


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

  IMPLICIT, LLC,                                 §
       Plaintiff,                                §
                                                 §
  v.                                             §
                                                 §
  IMPERVA, INC.                                  §
                                                          Case No. 2:19-cv-00040-JRG-RSP
                                                 §
                                                                    LEAD CASE
                                                 §
  FORTINET, INC.                                 §
                                                          Case No. 2:19-cv-00039-JRG-RSP
                                                 §
                                                 §
  JUNIPER NETWORKS, INC.                         §
                                                          Case No. 2:19-cv-00037-JRG-RSP
                                                 §
                                                 §
  SOPHOS LTD.                                    §
                                                          Case No. 2:19-cv-00042-JRG-RSP
                                                 §
         Defendants.                             §




                              APPENDIX A
           UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                          PROTECTIVE ORDER
        I, ___________________________________________,
           Kevin C. Almeroth                            declare that:

  1.    My address is _________________________________________________________.
                       1300 Barger Cyn Rd, Santa Barbara, CA 93110               My

        current employer is _________________________________________________.
                            UC-Santa Barbara                                   My

        current occupation is ________________________________________________.
                              Professor
  2.    I have received a copy of the Protective Order in this action. I have carefully read and

        understand the provisions of the Protective Order.

  3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

        will not disclose to anyone not qualified under the Protective Order, and will use only for

        purposes of this action any information              designated   as “CONFIDENTIAL,”




                                                 1
Case
Case2:19-cv-00040-JRG-RSP
     2:19-cv-00040-JRG-RSP Document
                           Document106-1
                                    177-2 Filed
                                          Filed07/25/19
                                                12/27/19 Page
                                                         Page18 of43
                                                              4 of 18PageID
                                                                     PageID#:
                                                                            #:
                                    1841
                                    3227


        “RESTRICTED -- ATTORNEYS’ EYES ONLY,” “HIGHLY CONFIDENTIAL –

        RESTRICTED LICENSES – OUTSIDE COUNSELS’ EYES ONLY,” or “RESTRICTED

        CONFIDENTIAL SOURCE CODE” that is disclosed to me.

  4.    Promptly upon termination of these actions, I will return all documents and things

        designated as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY,”

        “HIGHLY CONFIDENTIAL – RESTRICTED LICENSES – OUTSIDE COUNSELS’

        EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into

        my possession, and all documents and things that I have prepared relating thereto, to the

        outside counsel for the party by whom I am employed.

  5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

        Protective Order in this action.

        I declare under ppenalty
                               y of pperjury
                                        j y that the foregoing is true and correct.

  Signature ___
             ________________________________________
              ___
              ___
                ______________________
                             _       ____________
                                          _

        August 1, 2019
  Date ____________________________________________




                                                  2
  Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 5 of 43 PageID #:
                                      3228




                               Professor, Department of Computer Science
                                         University of California
                                     Santa Barbara, CA 93106-5110
                                          (805)636-1123 (office)
                                           (805)893-8553 (fax)
                                     almeroth@cs.ucsb.edu (email)
                            http://www.cs.ucsb.edu/~almeroth (WWW URL)



Education

     Ph.D.           June 1997 Georgia Institute of Technology Computer Science
                               Dissertation Title: Networking and System Support for the Efficient,
                               Scalable Delivery of Services in Interactive Multimedia Systems
                               Minor: Telecommunications Public Policy


     M.S.            June 1994 Georgia Institute of Technology Computer Science
                               Specialization: Networking and Systems


     B.S.            June 1992 Georgia Institute of Technology Information and Computer Science
     (high honors)             Minors: Economics, Technical Communication, American Literature




Employment History

                              Department of Computer Science
     Professor                University of California                    Jul 2005 -- present
                              Santa Barbara, CA
                              College of Engineering
     Associate Dean           University of California                    Mar 2007 -- Aug 2009
                              Santa Barbara, CA
                              Department of Computer Science
     Vice Chair               University of California                    Jul 2000 -- Nov 2005
                              Santa Barbara, CA
                              Department of Computer Science
     Associate Professor      University of California                    Jul 2001 -- Jun 2005
                              Santa Barbara, CA
   Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 6 of 43 PageID #:
                                             3229
                         Department of Computer Science
     Assistant Professor University of California           Jul 1997 -- Jun 2001
                         Santa Barbara, CA
                             Broadband Telecommunications Center
     Graduate Researcher     Georgia Center for Adv Telecom Tech     Sep 1996--Jun 1997
                             Atlanta, GA
                             IBM
     Graduate Intern         T.J. Watson Research Labs               Jun 1995--Sep 1995
                             Hawthorne, NY
                             Office of Information Technology
     Support Specialist      Georgia Institute of Technology         Sep 1995--Jun 1997
                             Atlanta, GA
                             College of Computing
     Research Assistant      Georgia Institute of Technology         Jan 1994--Mar 1994
                             Atlanta, GA
                             Hitachi Telecommunications
     Graduate Intern                                                 Jun 1992--Sep 1992
                             Norcross, GA
                                                                     Jun 1989--Sep 1989
                             IBM
     Undergraduate Intern                                            Jun 1990--Sep 1990
                             Research Triangle Park, NC
                                                                     Mar 1991--Sep 1991




Industry Technical Advising

                                    The New Media Studio                     Nov 2006 --
     Board of Directors
                                    Santa Barbara, CA                        present
     Co-Founder &                   Santa Barbara Labs, LLC                  Sep 2007 --
     Chairman of the Board          Santa Barbara, CA                        Dec 2009
                                    Techknowledge Point                      May 2001 --
     Board of Advisors
                                    Santa Barbara, CA                        Dec 2007
                                    Occam Networks, Inc.                     May 2000 --
     Technical Advisory Board
                                    Santa Barbara, CA                        Dec 2010
                                    Airplay Inc.                             Jun 2005 --
     Board of Advisors
                                    San Francisco, CA                        Aug 2009
                                    Lockheed Martin Corporation              Nov 1999 --
     Consultant
                                    San Jose, CA                             Jun 2009
                                    Santa Barbara Technology Group           Sep 2000 --
     Board of Advisors
                                    Santa Barbara, CA                        Dec 2004
   Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 7 of 43 PageID #:
                                          3230
                              Virtual Bandwidth, Inc.              Nov 2000 --
     Board of Directors
                              Santa Barbara, CA                    Jun 2001
     Board of Advisors &             Digital Fountain                               Jan 2000 --
     Affiliated Scientist            San Francisco, CA                              Dec 2001
                                     IP Multicast Initiative, Stardust Forums       Jun 1998 --
     Senior Technologist
                                     Campbell, CA                                   Dec 2000




                                             I. Teaching

A. Courses Taught

                                      Fall 1997, Fall 1998, Fall 2002, Fall 2003, Fall 2004, Spring 2005,
            Intro to Computer
     CS                               Spring 2006, Spring 2007, Spring 2008, Fall 2008, Fall 2009, Fall
            Communication
     176A                             2010, Fall 2011, Fall 2012, Fall 2013, Fall 2014, Spring 2017,
            Networks
                                      Spring 2018
     CS                               Winter 2000, Winter 2001, Winter 2002, Winter 2012, Winter
            Network Computing
     176B                             2014, Winter 2015, Winter 2018, Winter 2019
     MAT    Media Networks and
                                      Fall 1999, Fall 2000, Fall 2001, Fall 2003
     201B   Services
     CS     Distributed Computing
                                  Winter 1999, Spring 2000, Fall 2002, Fall 2005, Fall 2018
     276    and Computer Networks
     CS     Networking for
                                      Winter 1998, Spring 1999, Fall 2004, Winter 2010
     290I   Multimedia Systems
     CS                               Winter 2005, Fall 2005, Spring 2006, Fall 2006, Spring 2007, Fall
            Technology and Society
     595N                             2007, Spring 2008, Fall 2008, Spring 2009
     CS     Economic Systems
                                      Winter 2004, Spring 2004, Winter 2005, Spring 2005
     595N   Seminar
     CS
            Networking Seminar        Winter 1999, Fall 1999, Winter 2003, Winter 2019
     595N
     CS     Wireless Networking &
                                      Fall 2000
     595N   Multimedia Seminar
     CS     Systems Design and     Fall 1999, Fall 2000, Winter 2001, Spring 2001, Winter 2002,
     595I   Implementation Seminar Spring 2002



B. Other Teaching Experience

    The Evolution of Advanced Networking Services: From the ARPAnet to Internet2, Instructor, Summer
    2001. Short course taught at Escuela de Ciencias Informatica (ECI) sponsored by the Universidad de
    Buenos Aires.

    Johns Hopkins Center for Talented Youth, Instructor, Summer 1994. CTY is a program to teach gifted
   Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 8 of 43 PageID #:
                                                3231
    high school students the fundamentals of computer science.

    Georgia Institute of Technology, Graduate Teaching Assistant, Sep 1994--Sep 1996. Worked as a TA
    for 12 quarters teaching 7 different courses (4 undergraduate and 3 graduate).



C. Ph.D. Students Advised [14 graduated]

    14. Daniel Havey
          Research Area: Throughput and Delay on the Packet Switched Internet
          Date Graduated: Winter 2015
          First Position: Microsoft
    13. Lara Deek (co-advised with E. Belding)
          Research Area: Resource-Efficient Wireless Systems for Emerging Wireless Networks
          Date Graduated: Summer 2014
          First Position: Post Doc, UIUC
    12. Mike Wittie
          Research Area: Towards Sustained Scalability of Communication Networks
          Date Graduated: Summer 2011
          First Position: Assistant Professor, Montana State University
    11. Allan Knight
          Research Area: Supporting Integration of Educational Technologies and Research of Their
          Effects on Learning
          Date Graduated: Summer 2009
          First Position: Research Scientist, Citrix Online
    10. Hangjin Zhang
          Research Area: Towards Blended Learning: Educational Technology to Improve and Assess
          Teaching and Learning
          Date Graduated: Spring 2009
          First Position: Microsoft
    9. Gayatri Swamynathan
          Dissertation Title: Towards Reliable Reputations for Distributed Applications
          Date Graduated: Spring 2008
          First Position: Zynga
    8. Amit Jardosh (co-advised with E. Belding)
          Dissertation Title: Adaptive Large-Scale Wireles Networks: Measurements, Protocol Designs,
          and Simulation Studies
          Date Graduated: Fall 2007
          First Position: Yahoo!
    7. Khaled Harras
          Dissertation Title: Protocol and Architectural Challenges in Delay and Disruption Tolerant
          Networks
          Date Graduated: Summer 2007
          First Position: Assistant Professor, Carnegie Mellon University
    6. Krishna Ramachandran (co-advised with E. Belding)
          Dissertation Title: Design, Deployment, and Management of High-Capacity Wireless Mesh
          Networks
          Date Graduated: Winter 2006
          First Position: Research Scientist, Citrix Online
    5. Robert Chalmers
   Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 9 of 43 PageID #:
                                                    3232
           Dissertation Title: Improving Device Mobility with Intelligence at the Network Edge
           Date Graduated: Summer 2004
           First Position: President and CEO, Limbo.net
    4. Prashant Rajvaidya
           Dissertation Title: Achieving Robust and Secure Deployment of Multicast
           Date Graduated: Spring 2004
           First Position: President and CTO, Mosaic Networking
    3. Sami Rollins
           Dissertation Title: Overcoming Resource Constraints to Enable Content Exchange Applications
           in Next-Generation Environments
           Date Graduated: Spring 2003
           First Position: Assistant Professor, Mount Holyoke College
    2. Srinivasan Jagannathan
           Dissertation Title: Multicast Tree-Based Congestion Control and Topology Management
           Date Graduated: Spring 2003
           First Position: Consultant, Kelly & Associates
    1. Kamil Sarac
           Dissertation Title: Supporting a Robust Multicast Service in the Global Infrastructure
           Date Graduated: Spring 2002
           First Position: Assistant Professor, UT-Dallas



D. M.S. Students Advised (Thesis/Project Option) [19 graduated]

    19. Neer Shey
          Research Area: Analyzing Content Distribution Through Opportunistic Contact for Smart
          Cellular Phones
          Date Graduated: Spring 2010
    18. Camilla Fiorese
          Research Area: Analysis of a Pure Rate-Based Congestion Control Algorithm
          Date Graduated: Summer 2009
    17. Brian Weiner
          Research Area: Multi-Socket TCP: A Simple Approach to Improve Performance of Real-Time
          Applications over TCP
          Date Graduated: Fall 2007
    16. Avijit Sen Mazumder
          Research Area: Facilitating Robust Multicast Group Management
          Date Graduated: Fall 2005
    15. Rishi Matthew
          Thesis Title: Providing Seamless Access to Multimedia Content on Heterogeneous Platforms
          Date Graduated: Summer 2004
    14. Camden Ho
          Research Area: Tools and Techniques for Wireless Network Management
          Date Graduated: Spring 2004
    13. Amit Jardosh (co-advised with E. Belding)
          Research Area: Realistic Environment Models for Mobile Network Evaluation
          Date Graduated: Spring 2004
    12. Nitin Solanki
          Research Area: SongWand: A Wireless Barcode Scanner Using Bluetooth Technology
          Date Graduated: Winter 2004
  Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 10 of 43 PageID #:
                                                  3233
    11. Vrishali Wagle (co-advised with E. Belding)
          Research Area: An Ontology-Based Service Discovery Mechanism
          Date Graduated: Winter 2004
    10. Uday Mohan
          Thesis Title: Scalable Service Discovery in Mobile Ad hoc Networks
          Date Graduated: Spring 2003
    9. Krishna Ramachandran
          Thesis Title: Ubiquitous Multicast
          Date Graduated: Spring 2003
    8. John Slonaker
          Thesis Title: Inductive Loop Signature Acquisition Techniques
          Date Graduated: Spring 2002
    7. Mohammad Battah
          Thesis Title: Dedicated Short-Range Communications Intelligent Transportation Systems
          Protocol (DSRC-ITS)
          Date Graduated: Spring 2002
    6. Kevin Vogel
          Thesis Title: Integrating E-Commerce Applications into Existing Business Infrastructures
          Date Graduated: Spring 2001
    5. Sami Rollins
          Thesis Title: Audio XmL: Aural Interaction with XML Documents
          Date Graduated: Winter 2000
    4. Andy Davis
          Thesis Title: Stream Scheduling for Data Servers in a Scalable Interactive TV System
          Date Graduated: Spring 1999
    3. David Makofske
          Thesis Title: MHealth: A Real-Time Graphical Multicast Monitoring Tool
          Date Graduated: Winter 1999
    2. Prashant Rajvaidya
          Thesis Title: MANTRA: Router-Based Monitoring and Analysis of Multicast Traffic
          Date Graduated: Winter 1999
    1. Alex DeCastro (co-advised with Yuan-Fang Wang)
          Thesis Title: Web-Based Collaborative 3D Modeling
          Date Graduated: Winter 1998



E. Teaching Awards

    2006-2007 UCSB Academic Senate Distinguished Teaching Award
    2004-2005 Computer Science Outstanding Faculty Member
    2000-2001 UCSB Spotlight on Excellence Award
    1999-2000 Computer Science Outstanding Faculty Member (co-recipient)
    1998-1999 Computer Science Outstanding Faculty Member (co-recipient)
    1997-1998 Computer Science Outstanding Faculty Member




                                           II. Research
  Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 11 of 43 PageID #:
                                      3234
A. Journal Papers, Magazine Articles, Books, and Book Chapters

 62. L. Deek, E. Garcia-Villegas, E. Belding, S.J. Lee, and K. Almeroth, "A Practical Framework for 802.11
     MIMO Rate Adaptation," Computer Networks, vol. 83, num. 6, pp. 332-348, June 2015.

 61. L. Deek, E. Garcia-Villegas, E. Belding, S.J. Lee, and K. Almeroth, "Intelligent Channel Bonding in
     802.11n WLANs," IEEE Transactions on Mobile Computing, vol. 13, num. 6, pp. 1242-1255, June
     2014.

 60. H. Zhang and K. Almeroth, "Alternatives for Monitoring and Limiting Network Access to Students in
     Network-Connected Classrooms," Journal of Interactive Learning Research (JILR), vol. 24, num. 3, pp.
     237-265, July 2013.

 59. M. Tavakolifard and K. Almeroth, "A Taxonomy to Express Open Challenges in Trust and Reputation
     Systems," Journal of Communications, vol. 7, num. 7, pp. 538-551, July 2012.

 58. M. Tavakolifard and K. Almeroth, "Social Computing: An Intersection of Recommender Systems,
     Trust/Reputation Systems, and Social Networks," IEEE Network, vol. 26, num. 4, pp. 53-58,
     July/August 2012.

 57. M. Tavakolifard, K. Almeroth, and P. Ozturk, "Subjectivity Handling of Ratings for Trust and
     Reputation Systems: An Abductive Reasoning Approach," International Journal of Digital Content
     Technology and its Applications (JDCTA), vol. 5, num. 11, pp. 359-377, November 2011.

 56. R. Raghavendra, P. Acharya, E. Belding and K. Almeroth, "MeshMon: A Multi-Tiered Framework for
     Wireless Mesh Network Monitoring," Wireless Communications and Mobile Computing (WCMC)
     Journal, vol. 11, num. 8, pp. 1182-1196, August 2011.

 55. A. Knight and K. Almeroth, "Automatic Plagiarism Detection with PAIRwise 2.0," Journal of
     Interactive Learning Research (JILR), vol. 22, num. 3, pp. 379-400, July 2011.

 54. V. Kone, M. Zheleva, M. Wittie, B. Zhao, E. Belding, H. Zheng, and K. Almeroth, "AirLab:
     Consistency, Fidelity and Privacy in Wireless Measurements," ACM Computer Communications
     Review, vol. 41, num. 1, pp. 60-65, January 2011.

 53. G. Swamynathan, K. Almeroth, and B. Zhao, "The Design of a Reliable Reputation System,"
     Electronic Commerce Research Journal, vol. 10, num. 3-4, pp. 239-270, December 2010.

 52. P. Acharya, A. Sharma, E. Belding, K. Almeroth and K. Papagiannaki, "Rate Adaptation in Congested
     Wireless Networks through Real-Time Measurements," IEEE Transactions on Mobile Computing, vol.
     9, num. 11, pp. 1535-1550, November 2010.

 51. R. Raghavendra, E. Belding, K. Papagiannaki, and K. Almeroth, "Unwanted Link Layer Traffic in
     Large IEEE 802.11 Wireless Networks," IEEE Transactions on Mobile Computing, vol. 9, num. 9, pp.
     1212-1225, September 2010.

 50. H. Zhang and K. Almeroth, "Moodog: Tracking Student Activity in Online Course Management
     Systems," Journal of Interactive Learning Research (JILR), vol. 21, num. 3, pp. 407-429, July 2010.

 49. R. Chertov and K. Almeroth, "Qualitative Comparison of Link Shaping Techniques," International
     Journal of Communication Networks and Distributed Systems, vol. 5, num. 1/2, pp. 109-129, July
     2010.
 Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 12 of 43 PageID #:
                                                3235
48. A. Knight and K. Almeroth, "Fast Caption Alignment for Automatic Indexing of Audio," International
    Journal of Multimedia Data Engineering and Management, vol. 1, num. 2, pp. 1-17, April-June 2010.

47. K. Harras and K. Almeroth, "Scheduling Messengers in Disconnected Clustered Mobile Networks," Ad
    Hoc & Sensor Wireless Networks, vol. 9, num. 3-4, pp. 275-304, March-April 2010.

46. A. Jardosh, K. Papagiannaki, E. Belding, K. Almeroth, G. Iannaccone, and B. Vinnakota, "Green
    WLANs: On-Demand WLAN Infrastructures," ACM Journal on Mobile Networks and Applications
    (MONET), vol. 14, num. 6, pp. 798-814, December 2009.

45. M. Wittie, K. Harras, K. Almeroth, and E. Belding, "On the Implications of Routing Metric Staleness
    in Delay Tolerant Networks," Computer Communications Special Issue on Delay and Disruption
    Tolerant Networking, vol. 32, num. 16, pp. 1699-1709, October 2009.

44. K. Harras, L. Deek, C. Holman, and K. Almeroth, "DBS-IC: An Adaptive Data Bundling System for
    Intermittent Connectivity," Computer Communications Special Issue on Delay and Disruption Tolerant
    Networking, vol. 32, num. 16, pp. 1687-1698, October 2009.

43. S. Karpinski, E. Belding, K. Almeroth, and J. Gilbert, "Linear Representations of Network Traffic,"
    ACM Journal on Mobile Networks and Applications (MONET), vol. 14, num. 4, pp. 368-386, August
    2009.

42. K. Harras and K. Almeroth, "Controlled Flooding in Disconnected Sparse Mobile Networks," Wireless
    Communications and Mobile Computing (WCMC) Journal, vol. 9, num. 1, pp. 21-33, January 2009.

41. R. Mayer, A. Stull, K. DeLeeuw, K. Almeroth, B. Bimber, D. Chun, M. Bulger, J. Campbell, A.
    Knight, and H. Zhang, "Clickers in College Classrooms: Fostering Learning with Questioning Methods
    in Large Lecture Classes," Contemporary Educational Psychology, vol. 34, num. 1, pp. 51-57, January
    2009.

40. A. Knight, K. Almeroth, and B. Bimber, "Design, Implementation and Deployment of PAIRwise,"
    Journal of Interactive Learning Research (JILR), vol. 19, num. 3, pp. 489-508, July 2008.

39. A. Garyfalos and K. Almeroth, "Coupons: A Multilevel Incentive Scheme for Information
    Dissemination in Mobile Networks," IEEE Transactions on Mobile Computing, vol. 7, num. 6, pp.
    792-804, June 2008.

38. I. Sheriff, K. Ramachandran, E. Belding, and K. Almeroth, "A Multi-Radio 802.11 Mesh Network
    Architecture," ACM Journal on Mobile Networks and Applications (MONET), vol. 13, num. 1-2, pp.
    132-146, April 2008.

37. M. Bulger, R. Mayer, K. Almeroth, and S. Blau, "Measuring Learner Engagement in Computer-
    Equipped College Classrooms," Journal of Educational Multimedia and Hypermedia, vol. 17, num. 2,
    pp. 129-143, April 2008.

36. G. Swamynathan, B. Zhao, and K. Almeroth, "Exploring the Feasibility of Proactive Reputations,"
    Concurrency and Computation: Practice and Experience, vol. 20, num. 2, pp. 155-166, February 2008.

35. G. Swamynathan, B. Zhao, K. Almeroth, and H. Zheng, "Globally Decoupled Reputations for Large
    Distributed Networks," Advances in Multimedia, vol. 2007, pp. 1-14, 2007.

34. R. Mayer, A. Stull, J. Campbell, K. Almeroth, B. Bimber, D. Chun and A. Knight, "Overestimation
    Bias in Self-reported SAT Scores," Educational Psychology Review, vol. 19, num. 4, pp. 443-454,
 Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 13 of 43 PageID #:
                                     3236
   December 2007.

33. P. Namburi, K. Sarac and K. Almeroth, "Practical Utilities for Monitoring Multicast Service
    Availability," Computer Communications Special Issue on Monitoring and Measurement of IP
    Networks, vol. 29, num. 10, pp. 1675-1686, June 2006.

32. R. Chalmers, G. Krishnamurthi and K. Almeroth, "Enabling Intelligent Handovers in Heterogeneous
    Wireless Networks," ACM Journal on Mobile Networks and Applications (MONET), vol. 11, num. 2,
    pp. 215-227, April 2006.

31. H. Lundgren, K. Ramachandran, E. Belding, K. Almeroth, M. Benny, A. Hewatt, A. Touma and A.
    Jardosh, "Experience from the Design, Deployment and Usage of the UCSB MeshNet Testbed," IEEE
    Wireless Communications, vol. 13, num. 2, pp. 18-29, April 2006.

30. R. Mayer, K. Almeroth, B. Bimber, D. Chun, A. Knight and A. Campbell, "Technology Comes to
    College: Understanding the Cognitive Consequences of Infusing Technology in College Classrooms,"
    Educational Technology, vol. 46, num. 2, pp. 48-53, March-April 2006.

29. A. Garyfalos and K. Almeroth, "A Flexible Overlay Architecture for Mobile IPv6 Multicast," Journal
    on Selected Areas in Communications (JSAC) Special Issue on Wireless Overlay Networks Based on
    Mobile IPv6, vol. 23, num. 11, pp. 2194-2205, November 2005.

28. K. Sarac and K. Almeroth, "Monitoring IP Multicast in the Internet: Recent Advances and Ongoing
    Challenges," IEEE Communications, vol. 43, num. 10, pp. 85-91, October 2005.

27. K. Sarac and K. Almeroth, "Application Layer Reachability Monitoring for IP Multicast," Computer
    Networks, vol. 48, num. 2, pp. 195-213, June 2005.

26. A. Jardosh, E. Belding, K. Almeroth and S. Suri, "Real-world Environment Models for Mobile
    Network Evaluation," Journal on Selected Areas in Communications Special Issue on Wireless Ad hoc
    Networks, vol. 23, num. 3, pp. 622-632, March 2005.

25. S. Rollins and K. Almeroth, "Evaluating Performance Tradeoffs in a One-to-Many Peer Content
    Distribution Architecture," Journal of Internet Technology, vol. 5, num. 4, pp. 373-387, Fall 2004.

24. K. Sarac and K. Almeroth, "Tracetree: A Scalable Mechanism to Discover Multicast Tree Topologies
    in the Network," IEEE/ACM Transactions on Networking, vol. 12, num. 5, pp. 795-808, October 2004.

23. K. Sarac and K. Almeroth, "A Distributed Approach for Monitoring Multicast Service Availability,"
    Journal of Network and Systems Management, vol. 12, num. 3, pp. 327-348, September 2004.

22. P. Rajvaidya, K. Ramachandran and K. Almeroth, "Managing and Securing the Global Multicast
    Infrastructure," Journal of Network and Systems Management, vol. 12, num. 3, pp. 297-326,
    September 2004.

21. P. Rajvaidya and K. Almeroth, "Multicast Routing Instabilities," IEEE Internet Computing, vol. 8,
    num. 5, pp. 42-49, September/October 2004.

20. D. Johnson, R. Patton, B. Bimber, K. Almeroth and G. Michaels, "Technology and Plagiarism in the
    University: Brief Report of a Trial in Detecting Cheating," Association for the Advancement of
    Computing in Education (AACE) Journal, vol. 12, num. 3, pp. 281-299, Summer 2004.

19. R. Chalmers and K. Almeroth, "A Security Architecture for Mobility-Related Services," Journal of
 Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 14 of 43 PageID #:
                                               3237
   Wireless Personal Communications, vol 29, num. 3, pp. 247-261, June 2004.

18. B. Stiller, K. Almeroth, J. Altmann, L. McKnight, and M. Ott, "Pricing for Content in the Internet,"
    Computer Communications, vol. 27, num. 6, pp. 522-528, April 2004.

17. S. Rollins and K. Almeroth, "Lessons Learned Deploying a Digital Classroom," Journal of Interactive
    Learning Research (JILR), vol. 15, num. 2, pp. 169-185, April 2004.

16. S. Jagannathan and K. Almeroth, "A Dynamic Pricing Scheme for E-Content at Multiple Levels-of-
    Service," Computer Communications, vol. 27, num. 4, pp. 374-385, March 2004.

15. K. Almeroth, "Using Satellite Links in the Delivery of Terrestrial Multicast Traffic," Internetworking
    and Computing over Satellites, Kluwer Academic Publishers, 2003.

14. R. Chalmers and K. Almeroth, "On the Topology of Multicast Trees," IEEE/ACM Transactions on
    Networking, vol. 11, num. 1, pp. 153-165, January 2003.

13. S. Jagannathan, J. Nayak, K. Almeroth, and M. Hofmann, "On Pricing Algorithms for Batched Content
    Delivery Systems," Electronic Commerce Research and Applications Journal, vol. 1, num. 3-4, pp.
    264-280, Fall 2002.

12. D. Makofske and K. Almeroth, "Multicast Sockets: Practical Guide for Programmers," Morgan
    Kaufmann Publishers, November 2002.

11. S. Jagannathan and K. Almeroth, "Price Issues in Delivering E-Content On-Demand," ACM Sigecom
    Exchanges, vol. 3, num. 2, pp. 18-27, May 2002.

10. D. Makofske and K. Almeroth, "From Television to Internet Video-on-Demand: Techniques and Tools
    for VCR-Style Interactivity," Software: Practice and Experience, vol. 31, num. 8, pp. 781-801, July
    2001.

 9. K. Sarac and K. Almeroth, "Supporting Multicast Deployment Efforts: A Survey of Tools for Multicast
    Monitoring," Journal on High Speed Networking, Special Issue on Management of Multimedia
    Networking, vol. 9, num. 3/4, pp. 191-211, March 2001.

 8. K. Almeroth, "Adaptive, Workload-Dependent Scheduling for Large-Scale Content Delivery Systems,"
    Transactions on Circuits and Systems for Video Technology, Special Issue on Streaming Video, vol. 11,
    num. 3, pp. 426-439, March 2001.

 7. D. Makofske and K. Almeroth, "Real-Time Multicast Tree Visualization and Monitoring," Software:
    Practice and Experience, vol. 30, num. 9, pp. 1047-1065, July 2000.

 6. M. Ammar, K. Almeroth, R. Clark and Z. Fei, "Multicast Delivery of WWW Pages," Electronic
    Commerce Technology Trends: Challenges and Opportunities, IBM Press, February 2000.

 5. K. Almeroth, "The Evolution of Multicast: From the MBone to Inter-Domain Multicast to Internet2
    Deployment," IEEE Network Special Issue on Multicasting, vol. 10, num. 1, pp. 10-20,
    January/February 2000.

 4. K. Almeroth and M. Ammar, "An Alternative Paradigm for Scalable On-Demand Applications:
    Evaluating and Deploying the Interactive Multimedia Jukebox," IEEE Transactions on Knowledge and
    Data Engineering Special Issue on Web Technologies, vol. 11, num. 4, pp 658-672, July/August 1999.
  Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 15 of 43 PageID #:
                                                3238
  3. K. Almeroth and M. Ammar, "The Interactive Multimedia Jukebox (IMJ): A New Paradigm for the
     On-Demand Delivery of Audio/Video," Computer Networks and ISDN Systems, vol. 30, no. 1, April
     1998.

  2. K. Almeroth and M. Ammar, "Multicast Group Behavior in the Internet's Multicast Backbone
     (MBone)," IEEE Communications, vol. 35, no. 6, pp. 124-129, June 1997.

  1. K. Almeroth and M. Ammar, "On the Use of Multicast Delivery to Provide a Scalable and Interactive
     Video-on-Demand Service," Journal on Selected Areas of Communication (JSAC), vol. 14, no. 6, pp.
     1110-1122, August 1996.



B. Conference Papers with Proceedings (refereed)

 89. D. Havey and K. Almeroth, "Active Sense Queue Management (ASQM)," IFIP Networking
     Conference, Toulouse, FRANCE, May 2015.

 88. L. Deek, E. Garcia-Villegas, E. Belding, S.J. Lee, and K. Almeroth, "Joint Rate and Channel Width
     Adaptation in 802.11 MIMO Wireless Networks," IEEE Conference on Sensor, Mesh and Ad Hoc
     Communications and Networks (SECON), New Orleans, LA, USA, June 2013.

 87. D. Havey and K. Almeroth, "Fast Wireless Protocol: A Network Stack Design for Wireless
     Transmission," IFIP Networking Conference, Brooklyn, New York, USA, May 2013.

 86. M. Tavakolifard, J. Gulla, K. Almeroth, J. Ingvaldsen, G. Nygreen, and E. Berg, "Tailored News in the
     Palm of Your HAND: A Multi-Perspective Transparent Approach to News Recommendation," Demo
     Track at the International World Wide Web Conference (WWW), Rio de Janeiro, BRAZIL, May 2013.

 85. S. Patterson, M. Wittie, K. Almeroth, and B. Bamieh, "Network Optimization with Dynamic Demands
     and Link Prices," Allerton Conference, Monticello, Illinois, USA, October 2012.

 84. D. Havey, R. Chertov, and K. Almeroth, "Receiver Driven Rate Adaptation," ACM Multimedia Systems
     Conference (MMSys), Chapel Hill, North Carolina, USA, February 2012.

 83. M. Tavakolifard and K. Almeroth, "Trust 2.0: Who to Believe in the Flood of Online Data?"
     International Conference on Computing, Networking and Communications (ICNC), Maui, Hawaii,
     USA, January 2012.

 82. L. Deek, E. Garcia-Villegas, E. Belding, S.J. Lee, and K. Almeroth, "The Impact of Channel Bonding
     on 802.11n Network Management," ACM CoNEXT, Tokyo, JAPAN, December 2011.

 81. L. Deek, X. Zhou, K. Almeroth, and H. Zheng, "To Preempt or Not: Tackling Bid and Time-based
     Cheating in Online Spectrum Auctions," IEEE Infocom, Shanghai, CHINA, April 2011.

 80. M. Wittie, V. Pejovic, L. Deek, K. Almeroth, and B. Zhao, "Exploiting Locality of Interest in Online
     Social Networks," ACM CoNEXT, Philadelphia, Pennsylvania, USA, November 2010.

 79. R. Chertov and K. Almeroth, "Using BGP in a Satellite-Based Challenged Network Environment,"
     IEEE Conference on Sensor, Mesh and Ad Hoc Communications and Networks (SECON), Boston,
     Massachusetts, USA, June 2010.

 78. R. Chertov, D. Havey and K. Almeroth, "MSET: A Mobility Satellite Emulation Testbed," IEEE
 Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 16 of 43 PageID #:
                                              3239
   Infocom, San Diego, California, USA, March 2010.

77. B. Stone-Gross, A. Moser, C. Kruegel, E. Kirda, and K. Almeroth, "FIRE: FInding Rogue nEtworks,"
    Annual Computer Security Applications Conference (ACSAC), Honolulu, Hawaii, USA, December
    2009.

76. M. Wittie, K. Almeroth, E. Belding, I. Rimac, and V. Hilt, "Internet Service in Developing Regions
    Through Network Coding," IEEE Conference on Sensor, Mesh and Ad Hoc Communications and
    Networks (SECON), Rome, ITALY, June 2009.

75. R. Chertov and K. Almeroth, "High-Fidelity Link Shaping," International Conference on Testbeds and
    Research Infrastructures for the Development of Networks and Communities (TRIDENTCOM),
    Washington DC, USA, April 2009.

74. L. Deek, K. Almeroth, M. Wittie, and K. Harras, "Exploiting Parallel Networks Using Dynamic
    Channel Scheduling," International Wireless Internet Conference (WICON), Maui, Hawaii, USA,
    November 2008.

73. D. Havey, E. Barlas, R. Chertov, K. Almeroth, and E. Belding, "A Satellite Mobility Model for
    QUALNET Network Simulations," IEEE Military Communications Conference (MILCOM), San
    Diego, California, USA, November 2008.

72. J. Kayfetz and K. Almeroth, "Creating Innovative Writing Instruction for Computer Science Graduate
    Students," ASEE/IEEE Frontiers in Education (FIE) Conference, Saratoga Springs, New York, USA,
    October 2008.

71. G. Swamynathan, B. Zhao, K. Almeroth, and S. Rao, "Towards Reliable Reputations for Dynamic
    Networked Systems," IEEE International Symposium on Reliable Distributed Systems (SRDS), Napoli,
    ITALY, October 2008.

70. B. Stone-Gross, D. Sigal, R. Cohn, J. Morse, K. Almeroth, and C. Krugel, "VeriKey: A Dynamic
    Certificate Verification System for Public Key Exchanges," Conference on Detection of Intrusions and
    Malware & Vulnerability Assessment (DIMVA), Paris, FRANCE, July 2008.

69. P. Acharya, A. Sharma, E. Belding, K. Almeroth, K. Papagiannaki, "Congestion-Aware Rate
    Adaptation in Wireless Networks: A Measurement-Driven Approach," IEEE Conference on Sensor,
    Mesh and Ad Hoc Communications and Networks (SECON), San Francisco, California, USA, June
    2008.

68. A. Jardosh, P. Suwannatat, T. Hollerer, E. Belding, and K. Almeroth, "SCUBA: Focus and Context for
    Real-time Mesh Network Health Diagnosis," Passive and Active Measurement Conference (PAM),
    Cleveland, Ohio, USA, April 2008.

67. B. Stone-Gross, C. Wilson, K. Almeroth, E. Belding, H. Zheng, K. Papagiannaki, "Malware in IEEE
    802.11 Wireless Networks," Passive and Active Measurement Conference (PAM), Cleveland, Ohio,
    USA, April 2008.

66. R. Raghavendra, E. Belding, K. Papagiannaki, and K. Almeroth, "Understanding Handoffs in Large
    IEEE 802.11 Wireless Networks," Internet Measurement Conference (IMC), San Diego, California,
    USA, October 2007.

65. M. Wittie, B. Stone-Gross, K. Almeroth and E. Belding, "MIST: Cellular Data Network Measurement
    for Mobile Applications," IEEE International Conference on Broadband Communications, Networks,
 Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 17 of 43 PageID #:
                                               3240
   and Systems (BroadNets), Raleigh, North Carolina, USA, September 2007.

64. S. Karpinski, E. Belding, K. Almeroth, "Wireless Traffic: The Failure of CBR Modeling," IEEE
    International Conference on Broadband Communications, Networks, and Systems (BroadNets),
    Raleigh, North Carolina, USA, September 2007.

63. A. Knight, K. Almeroth, H. Zhang, R. Mayer, and K. DeLeeuw, "Data Cafe: A Dining Car Approach to
    Educational Research Data Management and Distribution," World Conference on Educational
    Multimedia, Hypermedia & Telecommunications (ED MEDIA), Vancouver, CANADA, June 2007.

62. H. Zhang, K. Almeroth, A. Knight, M. Bulger, and R. Mayer, "Moodog: Tracking Students' Online
    Learning Activities," World Conference on Educational Multimedia, Hypermedia &
    Telecommunications (ED MEDIA), Vancouver, CANADA, June 2007.

61. M. Bulger, K. Almeroth, R. Mayer, D. Chun, A. Knight, H. Collins, "Effects of Instructor Engagement
    on Student Use of a Course Management System," Assocation for Psychological Science (APS)
    Annual Conference, Washington DC, USA, May 2007.

60. R. Mayer, A. Stull, K. Almeroth, B. Bimber, D. Chun, M. Bulger, J. Campbell, Allan Knight, and H.
    Zhang, "Using Technology-Based Methods to Foster Learning in Large Lecture Classes: Evidence for
    the Pedagogic Value of Clickers," American Educational Research Association (AERA) Annual
    Conference, Chicago, Illinois, USA, April 2007.

59. K. Ramachandran, I. Sheriff, E. Belding, and K. Almeroth, "Routing Stability in Static Wireless Mesh
    Networks," Passive and Active Measurement Conference (PAM), Louvain-la-neuve, BELGIUM, April
    2007.

58. G. Swamynathan, T. Close, S. Banerjee, R. McGeer, B. Zhao, and K. Almeroth, "Scalable Access
    Control For Web Services," International Conference on Creating, Connecting and Collaborating
    through Computing (C5), Kyoto, JAPAN, January 2007.

57. A. Knight, M. Bulger, K. Almeroth, and H. Zhang, "Is Learning Really a Phone Call Away?
    Knowledge Transfer in Mobile Learning," World Conference on Mobile Learning (mLearn), Banff,
    Alberta, CANADA, October 2006.

56. J. Kurian, K. Sarac, and K. Almeroth, "Defending Network-Based Services Against Denial of Service
    Attacks," International Conference on Computer Communication and Networks (IC3N), Arlington,
    Virginia, USA, October 2006.

55. A. Jardosh, K. Sanzgiri, E. Belding and K. Almeroth, "IQU: Practical Queue-Based User Association
    Management for WLANs--Case Studies, Architecture, and Implementation," ACM Mobicom, Marina
    del Rey, California, USA, September 2006.

54. C. Holman, K. Harras, and K. Almeroth, "A Proactive Data Bundling System for Intermittent Mobile
    Connections," IEEE International Conference on Sensor and Ad Hoc Communications and Networks
    (SECON), Reston, Virginia, USA, September 2006.

53. G. Banks, M. Cova, V. Felmetsger, K. Almeroth, R. Kemmerer and G. Vigna, "SNOOZE: toward a
    Stateful NetwOrk prOtocol fuzZEr," Information Security Conference (ISC), Samos Island, GREECE,
    September 2006.

52. K. Harras and K. Almeroth, "Inter-Regional Messenger Scheduling in Delay Tolerant Mobile
    Networks," IEEE International Symposium on a World of Wireless, Mobile and Multimedia Networks
 Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 18 of 43 PageID #:
                                           3241
   (WoWMoM), Niagara Falls, New York, USA, June 2006.

51. M. Bulger, R. Mayer, and K. Almeroth, "Engaged By Design: Using Simulation to Promote Active
    Learning," Outstanding Paper at the World Conference on Educational Multimedia, Hypermedia &
    Telecommunications (ED MEDIA), Orlando, Florida, USA, June 2006.

50. A. Knight, K. Almeroth, R. Mayer, D. Chun, and B. Bimber, "Observations and Recommendations for
    Using Technology to Extend Interaction," World Conference on Educational Multimedia, Hypermedia
    & Telecommunications (ED MEDIA), Orlando, Florida, USA, June 2006.

49. H. Zhang, and K. Almeroth, "A Simple Classroom Network Access Control System," World
    Conference on Educational Multimedia, Hypermedia & Telecommunications (ED MEDIA), Orlando,
    Florida, USA, June 2006.

48. K. Harras and K. Almeroth, "Transport Layer Issues in Delay Tolerant Mobile Networks," IFIP
    Networking Conference, Coimbra, PORTUGAL, May 2006.

47. R. Mayer, A. Stull, J. Campbell, K. Almeroth, B. Bimber, D. Chun and A. Knight, "Some
    Shortcomings of Soliciting Students' Self-Reported SAT Scores," American Educational Research
    Association (AERA) Annual Conference, San Francisco, California, USA, April 2006.

46. K. Ramachandran, E. Belding, K. Almeroth, and M. Buddhikot, "Interference-Aware Channel
    Assignment in Multi-Radio Wireless Mesh Networks," IEEE Infocom, Barcelona, SPAIN, April 2006.

45. A. Jardosh, K. Ramachandran, K. Almeroth, and E. Belding, "Understanding Congestion in IEEE
    802.11b Wireless Networks," ACM/USENIX Internet Measurement Conference (IMC), Berkeley,
    California, USA, October 2005.

44. H. Zhang, K. Almeroth and M. Bulger, "An Activity Monitoring System to Support Classroom
    Research," World Conference on Educational Multimedia, Hypermedia & Telecommunications (ED
    MEDIA), Montreal, Quebec, CANADA, pp. 1444-1449, June 2005.

43. Z. Xiang, H. Zhang, J. Huang, S. Song and K. Almeroth, "A Hidden Environment Model for
    Constructing Indoor Radio Maps," IEEE International Symposium on a World of Wireless, Mobile and
    Multimedia Networks (WoWMoM), Taormina, ITALY, June 2005.

42. K. Harras, K. Almeroth and E. Belding, "Delay Tolerant Mobile Networks (DTMNs): Controlled
    Flooding in Sparse Mobile Networks," IFIP Networking Conference, Waterloo, Ontario, CANADA,
    May 2005.

41. A. Garyfalos and K. Almeroth, "Coupons: Wide Scale Information Distribution for Wireless Ad Hoc
    Networks," IEEE Global Telecommunications Conference (Globecom) Global Internet and Next
    Generation Networks Symposium, Dallas, Texas, USA, pp. 1655-1659, December 2004.

40. A. Knight and K. Almeroth, "DeCAF: A Digital Classroom Application Framework," IASTED
    International Conference on Communications, Internet and Information Technology (CIIT), St.
    Thomas, US Virgin Islands, November 2004.

39. P. Namburi, K. Sarac and K. Almeroth, "SSM-Ping: A Ping Utility for Source Specific Multicast,"
    IASTED International Conference on Communications, Internet and Information Technology (CIIT),
    St. Thomas, US Virgin Islands, November 2004.

38. K. Ramachandran, E. Belding and K. Almeroth, "DAMON: A Distributed Architecture for Monitoring
 Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 19 of 43 PageID #:
                                              3242
   Multi-hop Mobile Networks," IEEE International Conference on Sensor and Ad Hoc Communications
   and Networks (SECON), Santa Clara, California, USA, October 2004.

37. A. Garyfalos and K. Almeroth, "Coupon Based Incentive Systems and the Implications of Equilibrium
    Theory," IEEE Conference on Electronic Commerce (CEC), San Diego, California, USA, pp. 213-220,
    July 2004.

36. A. Knight, K. Almeroth and B. Bimber, "An Automated System for Plagiarism Detection Using the
    Internet," World Conference on Educational Multimedia, Hypermedia & Telecommunications (ED
    MEDIA), Lugano, Switzerland, pp. 3619-3625, June 2004.

35. H. Zhang and K. Almeroth, "Supplement to Distance Learning: Design for a Remote TA Support
    System," World Conference on Educational Multimedia, Hypermedia & Telecommunications (ED
    MEDIA), Lugano, Switzerland, pp. 2821-2830, June 2004.

34. U. Mohan, K. Almeroth and E. Belding, "Scalable Service Discovery in Mobile Ad hoc Networks,"
    IFIP Networking Conference, Athens, Greece, pp. 137-149, May 2004.

33. V. Thanedar, K. Almeroth and E. Belding, "A Lightweight Content Replication Scheme for Mobile Ad
    hoc Environments," IFIP Networking Conference, Athens, Greece, pp. 125-136, May 2004.

32. R. Chalmers and K. Almeroth, "A Mobility Gateway for Small-Device Networks," IEEE International
    Conference on Pervasive Computing and Communications (PerCom), Orlando, Florida, USA, March
    2004.

31. A. Jardosh, E. Belding, K. Almeroth and S. Suri, "Towards Realistic Mobility Models For Mobile Ad
    hoc Networks," ACM Mobicom, San Diego, California, USA, September 2003.

30. K. Sarac, P. Namburi and K. Almeroth, "SSM Extensions: Network Layer Support for Multiple
    Senders in SSM," International Conference on Computer Communication and Networks (IC3N),
    Dallas, Texas, USA, October 2003.

29. K. Ramachandran and K. Almeroth, "MAFIA: A Multicast Management Solution for Access Control
    and Traffic Filtering," IEEE/IFIP Conference on Management of Multimedia Networks and Services
    (MMNS), Belfast, Northern Ireland, September 2003.

28. J. Humfrey, S. Rollins, K. Almeroth, and B. Bimber, "Managing Complexity in a Networked Learning
    Environment," World Conference on Educational Multimedia, Hypermedia & Telecommunications (ED
    MEDIA), Honolulu, Hawaii, USA, pp. 60-63, June 2003.

27. K. Almeroth, S. Rollins, Z. Shen, and B. Bimber, "Creating a Demarcation Point Between Content
    Production and Encoding in a Digital Classroom," World Conference on Educational Multimedia,
    Hypermedia & Telecommunications (ED MEDIA), Honolulu, Hawaii, USA, pp. 2-5, June 2003.

26. M. Kolsch, K. Kvilekval, and K. Almeroth, "Improving Speaker Training with Interactive Lectures,"
    World Conference on Educational Multimedia, Hypermedia & Telecommunications (ED MEDIA),
    Honolulu, Hawaii, USA, June 2003.

25. P. Rajvaidya and K. Almeroth, "Analysis of Routing Characteristics in the Multicast Infrastructure,"
    IEEE Infocom, San Francisco, California, USA, April 2003.

24. S. Rollins and K. Almeroth, "Pixie: A Jukebox Architecture to Support Efficient Peer Content
    Exchange," ACM Multimedia, Juan Les Pins, FRANCE, December 2002.
 Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 20 of 43 PageID #:
                                                  3243
23. S. Rollins, R. Chalmers, J. Blanquer, and K. Almeroth, "The Active Information System(AIS): A
    Model for Developing Scalable Web Services," IASTED International Conference on Internet and
    Multimedia Systems and Applications (IMSA), Kauai, Hawaii, USA, August 2002.

22. S. Rollins and K. Almeroth, "Seminal: Additive Semantic Content for Multimedia Streams," IASTED
    International Conference on Internet and Multimedia Systems and Applications (IMSA), Kauai,
    Hawaii, USA, August 2002.

21. B. Stiller, K. Almeroth, J. Altmann, L. McKnight, and M. Ott, "Content Pricing in the Internet," SPIE
    ITCom Conference on Internet Performance and Control of Network Systems (IPCNS), Boston,
    Massachusetts, USA, July 2002.

20. S. Jagannathan, J. Nayek, K. Almeroth and M. Hofmann, "A Model for Discovering Customer Value
    for E-Content," ACM International Conference on Knowledge Discovery and Data Mining (SIGKDD),
    Edmonton, Alberta, CANADA, July 2002.

19. S. Rollins and K. Almeroth, "Deploying and Infrastructure for Technologically Enhanced Learning,"
    Outstanding Paper at the World Conference on Educational Multimedia, Hypermedia &
    Telecommunications (ED MEDIA), Denver, Colorado, USA, pp. 1651-1656, June 2002.

18. P. Rajvaidya and K. Almeroth, "Building the Case for Distributed Global Multicast Monitoring,"
    Multimedia Computing and Networking (MMCN), San Jose, California, USA, January 2002.

17. S. Jagannathan and K. Almeroth, "An Adaptive Pricing Scheme for Content Delivery Systems," IEEE
    Global Internet, San Antonio, Texas, USA, November 2001.

16. K. Sarac and K. Almeroth, "Providing Scalable Many-to-One Feedback in Multicast Reachability
    Monitoring Systems," IFIP/IEEE International Conference on Management of Multimedia Networks
    and Services (MMNS), Chicago, Illinois, USA, October 2001.

15. S. Jagannathan and K. Almeroth, "The Dynamics of Price, Revenue and System Utilization,"
    IFIP/IEEE International Conference on Management of Multimedia Networks and Services (MMNS),
    Chicago, Illinois, USA, October 2001.

14. A. Kanwar, K. Almeroth, S. Bhattacharyya, and M. Davy, "Enabling End-User Network Monitoring
    via the Multicast Consolidated Proxy Monitor," SPIE ITCom Conference on Scalability and Traffic
    Control in IP Networks (STCIPN), Denver, Colorado, USA, August 2001.

13. S. Jagannathan and K. Almeroth, "Using Tree Topology for Multicast Congestion Control,"
    International Conference on Parallel Processing (ICPP), Valencia, SPAIN, September 2001.

12. P. Rajvaidya and K. Almeroth, "A Router-Based Technique for Monitoring the Next-Generation of
    Internet Multicast Protocols," International Conference on Parallel Processing (ICPP), Valencia,
    SPAIN, September 2001.

11. R. Chalmers and K. Almeroth, "Modeling the Branching Characteristics and Efficiency Gains of
    Global Multicast Trees," IEEE Infocom, Anchorage, Alaska, USA, April 2001.

10. R. Chalmers and K. Almeroth, "Developing a Multicast Metric," Global Internet, San Francisco,
    California, USA, December 2000.

 9. K. Sarac and K. Almeroth, "Monitoring Reachability in the Global Multicast Infrastructure," IEEE
    International Conference on Network Protocols (ICNP), Osaka, JAPAN, November 2000.
  Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 21 of 43 PageID #:
                                               3244
  8. K. Almeroth, "A Long-Term Analysis of Growth and Usage Patterns in the Multicast Backbone
     (MBone)," IEEE INFOCOM, Tel Aviv, ISRAEL, March 2000.

  7. K. Almeroth, K. Obraczka and D. De Lucia, "A Lightweight Protocol for Interconnecting
     Heterogeneous Devices in Dynamic Environments," IEEE International Conference on Multimedia
     Computing and Systems (ICMCS), Florence, ITALY, June 1999.

  6. K. Almeroth and M. Ammar, "The Interactive Multimedia Jukebox (IMJ): A New Paradigm for the
     On-Demand Delivery of Audio/Video," Best Paper at the Seventh International World Wide Web
     Conference (WWW), Brisbane, AUSTRALIA, April 1998.

  5. K. Almeroth, M. Ammar and Z. Fei, "Scalable Delivery of Web Pages Using Cyclic Best-Effort (UDP)
     Multicast," IEEE INFOCOM, San Francisco, California, USA, June 1998.

  4. K. Almeroth and M. Ammar, "Delivering Popular Web Pages Using Cyclic Unreliable Multicast
     (Extended Abstract)," SPIE Conference on Voice, Video and Data Communications, Dallas, Texas,
     USA, November 1997.

  3. K. Almeroth, A. Dan, D. Sitaram and W. Tetzlaff, "Long Term Resource Allocation in Video Delivery
     Systems," IEEE INFOCOM,Kobe, JAPAN, April 1997.

  2. K. Almeroth and M. Ammar, "On the Performance of a Multicast Delivery Video-On-Demand Service
     with Discontinuous VCR Actions," International Conference on Communications (ICC), Seattle,
     Washington, USA, June 1995.

  1. K. Almeroth and M. Ammar, "A Scalable, Interactive Video-On-Demand Service Using Multicast
     Communication," International Conference on Computer Communication and Networks (IC3N), San
     Francisco, California, USA, September 1994.



C. Workshop Papers (refereed)

 34. M. Tavakolifard, J. Gulla, K. Almeroth, F. Hopfgartner, B. Kille, T. Plumbaum, A. Lommatzsch, T.
     Brodt, A. Bucko, and T. Heintz, "Workshop and Challenge on News Recommender Systems," ACM
     RecSys News Recommender Systems (NRS) Workshop and Challange, Hong Kong, CHINA, October
     2013.

 33. M. Tavakolifard, K. Almeroth, and J. Gulla, "Does Social Contact Matter? Modelling the Hidden Web
     of Trust Underlying Twitter," ACM International Workshop on Social Recommender Systems (SRS),
     Rio de Janeiro, BRAZIL, May 2013.

 32. D. Johnson, E. Belding, K. Almeroth and G. van Stam, "Internet Usage and Performance Analysis of a
     Rural Wireless Network in Macha, Zambia," ACM Networked Systems for Developing Regions (NSDR)
     Workshop, San Francisco, California, USA, June 2010.

 31. D. Havey, R. Chertov, and K. Almeroth, "Wired Wireless Broadcast Emulation," International
     Workshop on Wireless Network Measurement (WiNMee), Seoul, Korea, June 2009.

 30. R. Raghavendra, P. Acharya, E. Belding, and K. Almeroth, "MeshMon: A Multi-Tiered Framework for
     Wireless Mesh Network Monitoring," ACM Mobihoc Wireless of the Students, by the Students, for the
     Students Workshop (S3), New Orleans, Louisiana, USA, May 2009.
 Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 22 of 43 PageID #:
                                              3245
29. G. Swamynathan, C. Wilson, B. Boe, B. Zhao, and K. Almeroth, "Do Social Networks Improve
    e-Commerce: A Study on Social Marketplaces," ACM Sigcomm Workshop on Online Social Networks
    (WOSN), Seattle, Washington, USA, August 2008.

28. R. Raghavendra, E. Belding, and K. Almeroth, "Antler: A Multi-Tiered Approach to Automated
    Wireless Network Management," IEEE Workshop on Automated Network Management (ANM),
    Phoenix, Arizona, USA, April 2008.

27. S. Karpinski, E. Belding, and K. Almeroth, "Towards Realistic Models of Wireless Workload,"
    International Workshop on Wireless Network Measurement (WiNMee), Limassol, CYPRUS, April
    2007.

26. K. Harras, M. Wittie, K. Almeroth, and E. Belding, "ParaNets: A Parallel Network Architecture for
    Challenged Networks," IEEE Workshop on Mobile Computing Systems and Applications (HotMobile),
    Tucson, Arizona, USA, February 2007.

25. H. Caituiro-Monge, K. Almeroth, M. del Mar Alvarez-Rohena, "Friend Relay: A Resource Sharing
    Framework for Mobile Wireless Devices," ACM International Workshop on Wireless Mobile
    Applications and Services on WLAN Hotspots (WMASH), Los Angeles, California, September 2006.

24. G. Swamynathan, Ben Y. Zhao and K. Almeroth, "Exploring the Feasibility of Proactive Reputations,"
    International Workshop on Peer-to-Peer Systems (IPTPS), Santa Barbara, California, USA, February
    2006.

23. G. Swamynathan, Ben Y. Zhao and K. Almeroth, "Decoupling Service and Feedback Trust in a Peer-to-
    Peer Reputation System," International Workshop on Applications and Economics of Peer-to-Peer
    Systems (AEPP), Nanjing, CHINA, November 2005.

22. K. Ramachandran, M. Buddhikot, G. Chandranmenon, S. Miller, E. Belding, and K. Almeroth, "On the
    Design and Implementation of Infrastructure Mesh Networks," IEEE Workshop on Wireless Mesh
    Networks (WiMesh), Santa Clara, California, USA, September 2005.

21. A. Jardosh, K. Ramachandran, K. Almeroth and E. Belding, "Understanding Link-Layer Behavior in
    Highly Congested IEEE 802.11b Wireless Networks," Sigcomm Workshop on Experimental
    Approaches to Wireless Network Design and Analysis (EWIND), Philadelphia, Pennsylvania, USA,
    August 2005.

20. A. Sen Mazumder, K. Almeroth and K. Sarac, "Facilitating Robust Multicast Group Management,"
    Network and Operating System Support for Digital Audio and Video (NOSSDAV) , Skamania,
    Washington, USA, June 2005.

19. Y. Sun, I. Sheriff, E. Belding and K. Almeroth, "An Experimental Study of Multimedia Traffic
    Performance in Mesh Networks," MobiSys International Workshop on Wireless Traffic Measurements
    and Modeling (WitMeMo), Seattle, Washington, USA, June 2005.

18. K. Ramachandran, K. Almeroth and E. Belding, "A Framework for the Management of Large-Scale
    Wireless Network Testbeds," International Workshop on Wireless Network Measurement (WiNMee),
    Trentino, ITALY, April 2005.

17. A. Garyfalos, K. Almeroth and K. Sanzgiri, "Deployment Complexity Versus Performance Efficiency
    in Mobile Multicast," International Workshop on Broadband Wireless Multimedia: Algorithms,
    Architectures and Applications (BroadWiM), San Jose, California, USA, October 2004.
 Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 23 of 43 PageID #:
                                              3246
16. C. Ho, K. Ramachandran, K. Almeroth and E. Belding, "A Scalable Framework for Wireless Network
    Monitoring," ACM International Workshop on Wireless Mobile Applications and Services on WLAN
    Hotspots (WMASH), Philadelphia, Pennsylvania, USA, October 2004.

15. A. Garyfalos, K. Almeroth and J. Finney, "A Hybrid of Network and Application Layer Multicast for
    Mobile IPv6 Networks," International Workshop on Large-Scale Group Communication (LSGC),
    Florence, ITALY, October 2003.

14. A. Garyfalos, K. Almeroth and J. Finney, "A Comparison of Network and Application Layer Multicast
    for Mobile IPv6 Networks," ACM Workshop on Modeling, Analysis and Simulation of Wireless and
    Mobile Systems (MSWiM), San Diego, California, USA, September 2003.

13. S. Jagannathan, and K. Almeroth, "Pricing and Resource Provisioning for Delivering E-Content On-
    Demand with Multiple Levels-of-Service," International Workshop on Internet Charging and QoS
    Technologies (ICQT), Zurich, SWITZERLAND, October 2002.

12. S. Rollins, K. Almeroth, D. Milojicic, and K. Nagaraja, "Power-Aware Data Management for Small
    Devices," Workshop on Wireless Mobile Multimedia (WoWMoM), Atlanta, GA, USA, September 2002.

11. K. Almeroth, S. Bhattacharyya, and C. Diot, "Challenges of Integrating ASM and SSM IP Multicast
    Protocol Architectures," International Workshop on Digital Communications: Evolutionary Trends of
    the Internet (IWDC), Taormina, ITALY, September 2001.

10. K. Sarac and K. Almeroth, "Scalable Techniques for Discovering Multicast Tree Topology," Network
    and Operating System Support for Digital Audio and Video (NOSSDAV) , Port Jefferson, New York,
    USA, June 2001.

 9. P. Rajvaidya, K. Almeroth and K. Claffy, "A Scalable Architecture for Monitoring and Visualizing
    Multicast Statistics," IFIP/IEEE International Workshop on Distributed Systems: Operations &
    Management (DSOM), Austin, Texas, USA, December 2000.

 8. S. Jagannathan, K. Almeroth and A. Acharya, "Topology Sensitive Congestion Control for Real-Time
    Multicast," Network and Operating System Support for Digital Audio and Video (NOSSDAV) , Chapel
    Hill, North Carolina, USA, June 2000.

 7. K. Sarac and K. Almeroth, "Supporting the Need for Inter-Domain Multicast Reachability," Network
    and Operating System Support for Digital Audio and Video (NOSSDAV) , Chapel Hill , North Carolina,
    USA, June 2000.

 6. D. Makofske and K. Almeroth, "MHealth: A Real-Time Multicast Tree Visualization and Monitoring
    Tool," Network and Operating System Support for Digital Audio and Video (NOSSDAV) , Basking
    Ridge New Jersey, USA, June 1999.

 5. K. Almeroth and Y. Zhang, "Using Satellite Links as Delivery Paths in the Multicast Backbone
    (MBone)," ACM/IEEE International Workshop on Satellite-Based Information Services (WOSBIS),
    Dallas, Texas, USA, October 1998.

 4. M. Ammar, K. Almeroth, R. Clark and Z. Fei, "Multicast Delivery of Web Pages OR How to Make
    Web Servers Pushy," Workshop on Internet Server Performance (WISP), Madison, Wisconsin, USA,
    June 1998.

 3. K. Almeroth and M. Ammar, "Prototyping the Interactive Multimedia Jukebox," Mini-conference on
    Multimedia Appliances, Interfaces, and Trials--International Conference on Communications (ICC),
  Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 24 of 43 PageID #:
                                         3247
    Montreal, Quebec, CANADA, June 1997.

  2. K. Almeroth and M. Ammar, "Collection and Modeling of the Join/Leave Behavior of Multicast Group
     Members in the MBone," High Performance Distributed Computing Focus Workshop (HPDC),
     Syracuse, New York, USA, August 1996.

  1. K. Almeroth and M. Ammar, "The Role of Multicast Communication in the Provision of Scalable and
     Interactive Video-On-Demand Service," Network and Operating System Support for Digital Audio and
     Video (NOSSDAV) , Durham, New Hampshire, USA, April 1995.



D. Non-Refereed Publications

  8. K. Almeroth, E. Belding, M. Buddhikot, G. Chandranmenon, S. Miller, and K. Ramachandran,
     "Infrastructure Mesh Networks," U.S. Patent Application US20070070959 A1, September 2005.

  7. K. Almeroth, R. Caceres, A. Clark, R. Cole, N. Duffield, T. Friedman, K. Hedayat, K. Sarac, M.
     Westerlund, "RTP Control Protocol Extended Reports (RTCP XR)," Internet Engineering Task Force
     (IETF) Request for Comments (RFC) 3611, November 2003.

  6. Z. Albanna, K. Almeroth, D. Meyer, and M. Schipper, "IANA Guidelines for IPv4 Multicast Address
     Allocation," Internet Engineering Task Force (IETF) Request for Comments (RFC) 3171, August 2001.

  5. B. Quinn and K. Almeroth, "IP Multicast Applications: Challenges and Solutions," Internet
     Engineering Task Force (IETF), Request for Comments (RFC) 3170, September 2001.

  4. K. Almeroth, L. Wei and D. Farinacci, "Multicast Reachability Monitor (MRM) Protocol," Internet
     Engineering Task Force Internet Draft, July 2000.

  3. K. Almeroth and L. Wei, "Justification for and use of the Multicast Reachability Monitor (MRM)
     Protocol," Internet Engineering Task Force Internet Draft, March 1999.

  2. K. Almeroth, "Managing IP Multicast Traffic: A First Look at the Issues, Tools, and Challenges," IP
     Multicast Initiative White Paper, San Jose, California, USA, February 1999.

  1. K. Almeroth, K. Obraczka and D. De Lucia, "Pseudo-IP: Providing a Thin Network Protocol for Semi-
     Intelligent Wireless Devices," DARPA/NIST Smart Spaces Workshop, Gaithersburg, Maryland, USA,
     July 1998.



E. Released Software Systems

 19. A Multi-radio Wireless Mesh Network Architecture -- http://moment.cs.ucsb.edu/tic/. Released
     December 1, 2006 (with K. Ramachandran, I. Sheriff, and E. Belding). The software as part of a multi-
     radio wireless mesh network that includes a Split Wireless Router that alleviates the interference that
     can occur between commodity radios within a single piece of hardware. The second is server software
     to perform channel assignment and communicate the assignments throughout the mesh network.

 18. AODV-Spanning Tree (AODV-ST) -- http://www.cs.ucsb.edu/~krishna/aodv-st/. Released September
     1, 2006 (with K. Ramachandran and E. Belding). AODV-ST is an extension of the well-known AODV
 Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 25 of 43 PageID #:
                                                 3248
   protocol specifically designed for wireless mesh networks. The advantages of AODV-ST over AODV
   include support for high throughput routing metrics, automatic route maintenance for common-case
   traffic, and low route discovery latency.

17. The Multicast Detective -- http://www.nmsl.cs.ucsb.edu/mcast_detective/. Released September 1,
    2005 (with A. Sen Mazumder). The multicast detective is a robust solution to determine the existence
    and nature of multicast service for a particular user. By performing a series of tests, a user can
    determine whether there is network support for multicast, and consequently, whether a multicast group
    join is likely to succeed.

16. AutoCap: Automatic and Accurate Captioning -- http://www.nmsl.cs.ucsb.edu/autocap/. Released
    August 1, 2005 (with A. Knight). AutoCap is a software system that takes as input an audio/video file
    and a text transcript. AutoCap creates captions by aligning the utterances in the audio/video file to the
    transcript. For those words that are not recognized, AutoCap estimates when the words were spoken
    along with an error bound that gives the content creator an idea of caption accuracy. The result is a
    collection of accurately time-stamped captions that can be displayed with the video.

15. PAIRwise Plagiarism Detection System -- http://cits.ucsb.edu/pair/. Released July 1, 2005 (with A.
    Knight). PAIRwise is a plagiarism detection system with: (1) an easy-to-use interface for submitting
    papers, (2) a flexible comparison engine that allows intra-class, inter-class, and Internet-based
    comparisons, and (3) an intuitive graphical presentation of results.

14. DAMON Multi-Hop Wireless Network Monitoring -- http://moment.cs.ucsb.edu/damon/. Released
    October 1, 2004 (with K. Ramachandran and E. Belding). DAMON is a distributed system for
    monitoring multi-hop mobile networks. DAMON uses agents within the network to monitor network
    behavior and send collected measurements to data repositories. DAMON's generic architecture
    supports the monitoring of a wide range of protocol, device, or network parameters.

13. Multicast Firewall -- http://www.nmsl.cs.ucsb.edu/mafia/. Released June 1, 2004 (with K.
    Ramachandran). MAFIA, a multicast firewall and traffic management solution, has the specific aim of
    strengthening multicast security through multicast access control, multicast traffic filtering, and DoS
    attack prevention.

12. AODV@IETF Peer Routing Software-- http://moment.cs.ucsb.edu/aodv-ietf/. Released November 1,
    2003 (with K. Ramachandran and E. Belding). One of the first large-scale efforts to run the Ad hoc On
    demand Distance Vector (AODV) routing protocol in a public space (at the Internet Engineering Task
    Force (IETF)). The implementation includes a daemon that runs on both the Linux and Windows
    operating systems.

11. Mobility Obstacles -- http://moment.cs.ucsb.edu/mobility/. Released September 1, 2003 (with A.
    Jardosh, E. Belding, and S. Suri). The topology and movement of nodes in ad hoc protocol simulation
    are key factors in protocol performance. In this project, we have developed ns-2 simulation plug-ins
    that create more realistic movement models through the incorporation of obstacles. These obstacles are
    utilized to restrict both node movement and wireless transmissions.

10. mwalk -- http://www.nmsl.cs.ucsb.edu/mwalk/. Released December 1, 2000 (with R. Chalmers).
    Mwalk is a collection of Java applications and Perl scripts which re-create a global view of a multicast
    session from mtrace and RTCP logs. Users to the site can download mwalk, examine the results of our
    analysis, or download data sets for use in simulations dependent on multicast tree characteristics.

 9. MANTRA2 -- http://www.nmsl.cs.ucsb.edu/mantra/. Released December 1, 1999 (with P. Rajvaidya).
    This new version of MANTRA focuses on the visualization of inter-domain routing statistics. Working
  Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 26 of 43 PageID #:
                                                 3249
    in conjunction with the Cooperative Association for Internet Data Analysis (CAIDA) we have
    developed advanced collection and visualization techniques.

   8. MRM -- http://www.nmsl.cs.ucsb.edu/mrm/. Released October 1, 1999 (with K. Sarac). MRM is the
      Multicast Reachability Protocol. We have implemented an end-host agent that responds to MRM
      Manager commands. Our end-host agent works in conjunction with Cisco routers to detect and isolate
      multicast faults.

   7. MANTRA -- http://www.nmsl.cs.ucsb.edu/mantra/. Released January 1, 1999 (with P. Rajvaidya).
      MANTRA is the Monitoring and Analysis of Traffic in Multicast Routers. It uses scripts to collect and
      display data from backbone multicast routers.

   6. SDR Monitor -- http://www.nmsl.cs.ucsb.edu/sdr-monitor/. Released January 1, 1999 (with K. Sarac).
      The SDR Monitor receives e-mail updates from participants containing information about observed
      sessions in the MBone. A global view of multicast reachability is then constructed.

   5. The MHealth tool -- http://www.nmsl.cs.ucsb.edu/mhealth/. Released September 1, 1998 (with D.
      Makofske). The mhealth tool graphically visualizes MBone multicast group trees and provides `health'
      information including end-to-end losses per receiver and losses on a per hop basis. The implementation
      required expertise in Java, the MBone tools, and Unix.

   4. The MControl tool -- http://www.nmsl.cs.ucsb.edu/mcontrol/. Released August 1, 1998 (with D.
      Makofske). Mcontrol is a tool to provide VCR-based interactivity for live MBone sessions. The
      implementation required expertise in Java, the MBone tools, and Unix.

   3. Interactive Multimedia Jukebox (IMJ) -- http://imj.ucsb.edu/. Released October 1, 1996. The IMJ
      combines the WWW and the MBone conferencing tools to provide a multi-channel video jukebox
      offering both instructional and entertainment programming on a wide scale. The implementation
      required expertise in HTML, Perl, C, the MBone tools, and Unix.

   2. Mlisten -- http://www.cc.gatech.edu/computing/Telecomm/mbone/. Released September 1, 1995. A
      tool to continuously collect MBone multicast group membership information including number and
      location of members, membership duration, and inter-arrival time for all audio and video sessions. The
      implementation required expertise in C, Tcl/Tk, the MBone tools, and UNIX socket programming.

   1. Audio-on-Demand (AoD). March 1, 1995. A server/client prototype to demonstrate interactivity in
      near VoD systems. The AoD server provides songs-on-demand and VCR-like functions via multicast
      IP over Ethernet. The implementation required expertise in C, OpenWindows programming, UNIX
      socket programming, and network programming.



F. Tutorials, Panels and Invited Talks

     "25th Anniversary Panel," Network and Operating System Support for Digital Audio and Video
     (NOSSDAV), Portland, Oregon, USA, March 2015.

     "Sensing and Opportunistic Delivery of Ubiquitous Video in Health Monitoring, On-Campus and
     Social Network Applications," Workshop on Mobile Video Delivery (MoViD), Chapel Hill North
     Carolina, USA, February 2012.

     "Medium Access in New Contexts: Reinventing the Wheel?," USC Invited Workshop on Theory and
Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 27 of 43 PageID #:
                                               3250
  Practice in Wireless Networks, Los Angeles, California, USA, May 2008.

  "The Wild, Wild West: Wireless Networks Need a New Sheriff," University of Florida CISE
  Department Lecture Series, Gainesville, Florida, USA, February 2008.

  "Distinguishing Between Connectivity, Intermittent Connectivity, and Intermittent Disconnectivity,"
  Keynote at the ACM MobiCom Workshop on Challenged Networks (CHANTS), Montreal, CANADA,
  September 2007.

  "The Three Ghosts of Multicast: Past, Present, and Future," Keynote at the Trans-European Research
  and Education Networking Association (TERENA) Networking Conference, Lynby, DENMARK, May
  2007.

  "Multicast Help Wanted: From Where and How Much?," Keynote at the Workshop on Peer-to-Peer
  Multicasting (P2PM), Las Vegas, Nevada, USA, January 2007.

  "The Confluence of Wi-Fi and Apps: What to Expect Next," Engineering Insights, UC-Santa Barbara,
  Santa Barbara, California, USA, October 2006.

  "Challenges, Opportunities, and Implications for the Future Internet," University of Minnesota Digital
  Technology Center, Minneapolis, Minnesota, USA, September 2006.

  "Wireless Technology as a Catalyst: Possibilities for Next-Generation Interaction," Santa Barbara
  Forum on Digital Transitions, Santa Barbara, California, USA, April 2006.

  "Challenges and Opportunities in an Internet with Pervasive Wireless Access," University of Texas--
  Dallas Computer Science Colloquium, Dallas, Texas, USA, March 2006.

  "Challenges and Opportunities with Pervasive Wireless in the Internet," Duke University Computer
  Science Colloquium, Durham, North Carolina, USA, February 2006.

  "The Span From Wireless Protocols to Social Applications," Intel Research Labs, Cambridge, United
  Kingdom, December 2005.

  "The Internet Dot.Com Bomb and Beyond the Dot.Com Calm," CSE IGERT and Cal Poly Lecture
  Series, San Luis Obispo, California, USA, October 2005.

  "Panel: Directions in Networking Research," IEEE Computer Communications Workshop (CCW),
  Irvine, California, USA, October 2005.

  "Economic Incentives for Ad Hoc Networks," KAIST New Applications Seminar, Seoul, South Korea,
  March 2004.

  "New Applications for the Next Generation Internet," Citrix Systems, Santa Barbara, California, USA,
  March 2004.

  "PI: The Imperfect Pursuit of Pure Pattern," CITS Visions in Technology Series, Santa Barbara,
  California, USA, January 2004.

  "Panel: Core Networking Issues and Protocols for the Internet," National Science Foundation (NSF)
  Division of Advanced Networking Infrastructure and Research (ANIR) Principal Investigators
  Workshop, Washington DC, USA, March 2003.
Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 28 of 43 PageID #:
                                                  3251
  "Panel: Pricing for Content in the Internet," SPIE ITCom Internet Performance and Control of Network
  Systems, Boston, Massachusetts, USA, July 2002.

  "The Technology Behind Wireless LANs," Central Coast MIT Enterprise Forum, Santa Barbara,
  California, USA, March 2002.

  "Lessons Learned in the Digital Classroom," Center for Information and Technology Brown Bag
  Symposium, Santa Barbara, California, USA, March 2002.

  "The Evolution of Advanced Networking Services: From the ARPAnet to Internet2," California State
  University--San Luis Obispo CS Centennial Colloquium Series, San Luis Obispo, California, USA,
  February 2002.

  "Deployment of IP Multicast in Campus Infrastructures," Internet2 Campus Deployment Workshop,
  Atlanta, Georgia, USA, May 2001.

  "Multicast: Is There Anything Else to Do?," Sprint Research Retreat, Miami, Florida, USA, May 2001.

  "The Evolution of Next-Generation Internet Services and Applications," Government Technology
  Conference 2001 (GTC) for the Western Region, Sacramento, California, USA, May 2001.

  "I2 Multicast: Not WIDE-scale Deployment, FULL-scale Deployment," Closing Plenary, Internet2
  Member Meetings, Washington, D.C., USA, March 2001.

  "Panel: Beyond IP Multicast," Content Delivery Networks (CDN), New York, New York, USA,
  February 2001.

  "Viable Multicast Pricing & Business Models for Wider-Scale Deployment," Content Delivery
  Networks (CDN), New York, New York, USA, February 2001.

  "IP Multicast: Modern Protocols, Deployment, and Management," Content Delivery Networks (CDN),
  New York, New York, USA, February 2001 & San Jose, California, USA, December 2001.

  "Under the Hood of the Internet," Technology 101: Technology for Investors, Center for
  Entrepreneurship & Engineering Management, November 2000.

  "Understanding Multicast Traffic in the Internet," (1) University of Virginia, (2) University of
  Maryland, and (3) Columbia University, September 2000.

  "The Bad, The Ugly, and The Good: The Past, Present, and Future of Multicast," Digital Fountain, San
  Francisco, California, USA, August 2000.

  "Implications of Source-Specific Multicast (SSM) on the Future of Internet Content Delivery," Occam
  Networks, Santa Barbara, California, USA, August 2000.

  "Introduction to Multicast Routing Protocols," UC-Berkeley Open Mash Multicast Workshop,
  Berkeley, California, USA, July 2000.

  "Efforts to Understand Traffic and Tree Characteristics," University of Massachusetts--Amherst
  Colloquia, Amherst, Massachusetts, USA, May 2000.

  "Monitoring Multicast Traffic," Sprint Research Retreat, Half Moon Bay, California, USA, April 2000.

  "What is the Next Generation of Multicast in the Internet?," HRL Laboratories, Malibu, California,
Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 29 of 43 PageID #:
                                    3252
  USA, January 2000.

  "Mission and Status of the Center for Information Technology and Society (CITS)," Intel Research
  Council, Portland, Oregon, USA, September 1999.

  "Multicast at a Crossroads," IP Multicast Initiative Summits and Bandwidth Management Workshops,
  San Francisco, CA, USA, (1) October 1999; (2) February 2000; and (3) June 2000.

  "IP Multicast: Modern Protocols, Deployment, and Management," Networld+Interop: (1) Las Vegas,
  Nevada, USA--May 2000; (2) Tokyo, JAPAN--June 2000; (3) Atlanta, Georgia, USA--September
  2000; (4) Las Vegas, Nevada, USA--May 2001; (5) Las Vegas, Nevada, USA--May 2002.

  "IP Multicast: Practice and Theory" (w/ Steve Deering), Networld+Interop: (1) Las Vegas, Nevada,
  USA--May 1999; (2) Tokyo, JAPAN--June 1999; and (3) Atlanta, Georgia, USA--September 1999.

  "Internet2 Multicast Testbeds and Applications," Workshop on Protocols for High Speed Networks
  (PfHSN), Salem, Massachusetts, USA, August 1999.

  "IP Multicast: Protocols for the Intra- and Inter-Domain," Lucent Technologies, Westford,
  Massachusetts, USA, August 1999.

  "Internet2 Multicast Testbeds and Applications," NASA Workshop: Bridging the Gap, Moffett Field,
  California, USA, August 1999.

  "The Evolution of Next-Generation Services and Applications in the Internet," Tektronix Distinguished
  Lecture Series, Portland, Oregon, USA, May 1999.

  "Multicast Applications and Infrastructure in the Next Generation Internet," CENIC 99 Workshop on
  Achieving Critical Mass for Advanced Applications, Monterey, California, USA, May 1999.

  "Multicast Traffic Monitoring and Analysis Work at UCSB" (w/ P. Rajvaidya), Workshop on Internet
  Statistics and Metrics Analysis (ISMA), San Diego, California, USA, April 1999.

  "How the Internet Works: Following Bits Around the World," Science Lite, Santa Barbara General
  Affiliates and Office of Community Relations, California, USA, February 1999.

  "Managing Multicast: Challenges, Tools, and the Future," IP Multicast Initiative Summit, San Jose,
  California, USA, February 1999.

  "The Future of Multicast Communication and Protocols," Internet Bandwidth Management Summit
  (iBAND), San Jose, California, USA, November 1998.

  "An Overview of IP Multicast: Applications and Deployment," (1) Workshop on Evaluating IP
  Multicast as the Solution for Webcasting Real-Time Networked Multimedia Applications, New York,
  New York, USA, July 1998; and (2) Satellites and the Internet Conference, Washington, D.C., USA,
  July 1998.

  "IETF Developments in IP Multicast," IP Multicast Initiative Summit, San Jose, California, USA,
  February 1998.

  "An Introduction to IP Multicast and the Multicast Backbone (MBone)" vBNS Technical Meeting
  sponsored by the National Center for Network Engineering (NLANR), San Diego, California, USA,
  February 1998.
  Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 30 of 43 PageID #:
                                               3253
    "Using Multicast Communication to Deliver WWW Pages" Computer Communications Workshop
    (CCW '97), Phoenix, Arizona, USA, September 1997.



G. Research Funding

    K. Almeroth, "Packet Scheduling Using IP Embedded Transport Instrumentation," Cisco Systems Inc.,
    $100,000, 3/1/13-8/31/14.

    K. Almeroth, E. Belding and S.J. Lee, "GOALI: Maximizing Available Bandwidth in Next Generation
    WLANs", National Science Foundation (NSF), $101,088, 10/1/13-9/30/14.

    K. Almeroth and E. Belding, "GOALI: Intelligent Channel Management in 802.11n Networks,"
    National Science Foundation (NSF), $51,000, 10/1/10-9/30/11.

    B. Zhao, K. Almeroth, H. Zheng, and E. Belding, "NeTS: Medium: Airlab: Distributed Infrastructure
    for Wireless Measurements," National Science Foundation (NSF), $700,000, 9/1/09-8/13/13.

    K. Almeroth, E. Belding and T. Hollerer, "NeTS-WN: Wireless Network Health: Real-Time Diagnosis,
    Adaptation, and Management," National Science Foundation (NSF), $600,000, 10/1/07-9/30/10.

    K. Almeroth, "Next-Generation Service Engineering in Internet2," University Consortium for
    Advanced Internet Development (UCAID), $1,254,000, 7/1/04-6/30/09 (reviewed and renewed each
    year).

    B. Manjunath, K. Almeroth, F. Bullo, J. Hespanha, T. Hollerer, C. Krintz, U. Madhow, K. Rose, A.
    Singh, and M. Turk, "Large-Scale Multimodal Wireless Sensor Network," Office of Naval Research
    Defense University Research Instrumentation Program (DURIP), $655,174, 4/14/08-4/14/09.

    K. Almeroth and E. Belding, "Improving Robustness in Evolving Wireless Infrastructures," Intel
    Corporation, $135,000, 7/1/06-6/30/09 (reviewed and renewed for second and third year).

    K. Almeroth and K. Sarac, "Bridging Support in Mixed Deployment Multicast Environments," Cisco
    Systems Inc., $100,000, 9/1/07-8/31/08.

    K. Sarac and K. Almeroth, "Building the Final Piece in One-to-Many Content Distribution," Cisco
    Systems Inc., $95,000, 9/1/06-8/31/07.

    E. Belding, K. Almeroth and J. Gibson, "Real-Time Communication Support in a Ubiquitous Next-
    Generation Internet," National Science Foundation (NSF), $900,000, 10/1/04-9/30/07.

    K. Almeroth and K. Sarac, "Improving the Robustness of Multicast in the Internet," Cisco Systems
    Inc., $80,000, 9/1/04-8/31/05.

    R. Mayer, B. Bimber, K. Almeroth and D. Chun, "Assessing the Pedagogical Implications of
    Technology in College Courses," Mellon Foundation, $350,000, 7/1/04-6/30/07.

    B. Bimber, A. Flanagin and C. Stol, "Technological Change and Collective Association: Changing
    Relationships Among Technology, Organizations, Society and the Citizenry," National Science
    Foundation (NSF), $329,175, 7/1/04-6/30/07.

    K. Almeroth and B. Bimber, "Plagiarism Detection Techniques and Software," UCSB Instructional
Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 31 of 43 PageID #:
                                        3254
  Development, $22,000, 7/1/04-6/30/05.

  K. Almeroth, "Student Travel Support for the 14th International Workshop on Network and Operating
  Systems Support for Digital Audio and Video (NOSSDAV)," National Science Foundation (NSF),
  $10,000, 5/1/04-8/31/04.

  K. Almeroth, "An Automated Indexing System for Remote, Archived Presentations," QAD Inc.,
  $25,000, 5/1/04-6/30/05.

  K. Almeroth and M. Turk, "A Remote Teaching Assistant Support System," Microsoft, $40,000,
  1/1/04-6/30/05.

  K. Almeroth, "Supporting Multicast Service Functionality in Helix," Real Networks, $30,000, 9/1/03-6
  /30/04.

  K. Almeroth and E. Belding, "Service Discovery in Mobile Networks," Nokia Summer Research Grant
  (U. Mohan), $10,240, 7/1/03-9/30/03.

  K. Almeroth, D. Zappala, "Building a Global Multicast Service," Cisco Systems Inc., $100,000,
  1/1/03-6/30/04.

  K. Almeroth, "Developing A Dynamic Protocol for Candidate Access Router Discovery," Nokia
  Graduate Student Fellowship (R. Chalmers), $26,110, 9/01/02-6/30/03.

  B. Bimber and K. Almeroth, "The Role of Collaborative Groupware in Organizations," Toole Family
  Foundation, $182,500 ($20,000 cash plus $162,500 in software), 9/1/02-8/30/07.

  B. Manjunath, et al., "Digital Multimedia: Graduate Training Program in Interactive Digital
  Multimedia," National Science Foundation (NSF), $2,629,373, 4/1/02-3/31/07.

  J. Green, K. Almeroth, et al., "Inquiry in the Online Context: Learning from the Past, Informing the
  Future," UCSB Research Across Disciplines, $10,000, 9/1/01-8/31/02.

  K. Almeroth, "Monitoring and Maintaining the Global Multicast Infrastructure," Cisco Systems Inc.,
  $54,600, 7/1/01-6/30/02.

  R. Kemmerer, K. Almeroth, et al., "Hi-DRA High-speed, Wide-area Network Detection, Response, and
  Analysis," Department of Defense (DoD), $4,283,500, 5/1/01-4/30/06.

  A. Singh, K. Almeroth, et al., "Digital Campus: Scalable Information Services on a Campus-wide
  Wireless Network," National Science Foundation (NSF), 1,450,000, 9/15/00-12/31/04.

  K. Almeroth, "Visualizing the Global Multicast Infrastructure," UC MICRO w/ Cisco Systems Inc.,
  $85,438, 7/1/00-6/30/02.

  H. Lee, K. Almeroth, et al., "Dynamic Sensing Systems," International Telemetering Foundation,
  $260,000, 07/01/00-06/30/04.

  B. Bimber and K. Almeroth, "Funding for the Center on Information Technology and Society,"
  $250,000 from Dialogic (an Intel Company) and $250,000 from Canadian Pacific.

  K. Almeroth, "CAREER: From Protocol Support to Applications: Elevating Multicast to a Ubiquitous
  Network Service," National Science Foundation (NSF), $200,000, 9/1/00-8/31/04.
  Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 32 of 43 PageID #:
                                                3255
    K. Almeroth, "Characterizing Multicast Use and Efficiency in the Inter-Domain," Sprint Advanced
    Technology Laboratories, $62,500, 3/1/00-6/30/01.

     K. Almeroth, "Producing the Next Generation of Multicast Monitoring and Management Protocols and
     Tools," UC MICRO w/ Cisco Systems Inc., $124,500, 7/1/99 - 6/30/01.

     K. Almeroth, "Utilizing Satellite Links in the Provision of an Inter-Wide Multicast Service," HRL
     Laboratories, $20,000, 7/1/99 - 6/30/00.

     T. Smith, K. Almeroth, et al., "Alexandria Digital Earth Prototype," National Science Foundation,
     $5,400,000, 4/1/99-3/31/04.

     V. Vesna, K. Almeroth, et al., "Online Public Spaces: Multidisciplinary Explorations in Multi-User
     Environments (OPS:MEME), Phase II," UCSB Research Across Disciplines, $50,000, 9/1/98-8/31/99.

     K. Almeroth, "Techniques and Analysis for the Provision of Multicast Route Management," UC
     MICRO w/ Cisco Systems Inc., $97,610, 7/1/98 - 6/30/00.

     K. Almeroth, "Capturing and Modeling Multicast Group Membership in the Multicast Backbone
     (MBone)," UC MICRO w/ Hughes Research Labs, $19,146, 7/1/98 - 12/31/99.

     K. Almeroth, "Building a Content Server for the Next Generation Digital Classroom," UCSB Faculty
     Research Grant, $5,000, 7/1/98-6/31/99.



H. Research Honors and Awards

     IEEE Fellow Status, 2013
     Finalist for Best Paper Award, IEEE Conference on Sensor and Ad Hoc Communications and
     Networks (SECON), June 2008
     Best Paper Award, Passive and Active Measurement (PAM) Conference, April 2007
     Outstanding Paper Award, World Conference on Educational Multimedia, Hypermedia &
     Telecommunications (ED MEDIA), June 2006
     IEEE Senior Member Status, 2003
     Finalist for Best Student Paper Award, ACM Multimedia, December 2002
     Outstanding Paper Award, World Conference on Educational Multimedia, Hypermedia &
     Telecommunications (ED MEDIA), June 2002
     Computing Research Association (CRA) Digital Government Fellowship, 2001
     National Science Foundation CAREER Award, 2000
     Best Paper Award, 7th International World Wide Web Conference, April 1998




                                              III. Service

A. Professional Activities

     1. Society Memberships
Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 33 of 43 PageID #:
                                                 3256
       Member, Association for Computing Machinery (ACM): 1993-present
       Member, ACM Special Interest Group on Communications (SIGComm): 1993-present
       Fellow, Institute of Electrical and Electronics Engineers (IEEE): 1993-present
       Member, IEEE Communications Society (IEEE ComSoc): 1993-present
       Member, American Society for Engineering Education (ASEE): 2003-2006



  2. Review Work for Technical Journals and Publishers

       NSF CISE research proposals, IEEE/ACM Transactions on Networking, IEEE/ACM
       Transactions on Computers, IEEE/ACM Transactions on Communications, IEEE Transactions
       on Circuits and Systems for Video Technology, IEEE Transactions on Parallel and Distributed
       Systems, IEEE Transactions on Multimedia, IEEE Communications, IEEE Communications
       Letters, IEEE Network, IEEE Internet Computing, IEEE Multimedia, IEEE Aerospace &
       Electronics Systems Magazine, ACM Transactions on Internet Technology, ACM Transactions
       on Multimedia Computing, Communications and Applications, ACM Computing Surveys, ACM
       Computer Communications Review, ACM Computeres in Entertainment, ACM/Springer
       Multimedia Systems Journal, AACE Journal of Interactive Learning (JILR), International
       Journal of Computer Mathematics, Journal of Communications and Networks, Journal of Parallel
       and Distributed Computing, Journal of Network and Systems Management, Journal of High
       Speed Networking, Journal of Communications and Networks, Journal on Selected Areas in
       Communications, Journal of Wireless Personal Communications, Personal Mobile
       Communications, Annals of Telecommunications, International Journal of Wireless and Mobile
       Computing, Pervasive and Mobile Computing (PMC), Wireless Networks Journal, Computer
       Networks Journal, Cluster Computing, Computer Communications, Mobile Computing and
       Communications Review, Performance Evaluation, Software--Practice & Experience,
       Information Processing Letters, ACM Sigcomm, ACM Multimedia, ACM Network and System
       Support for Digital Audio and Video Workshop (NOSSDAV), ACM Sigcomm Workshop on the
       Economics of Peer-to-Peer Systems (P2PEcon), ACM Sigcomm Workshop on Challenged
       Networks (CHANTS), IEEE Infocom, IEEE Globecom, IEEE Global Internet (GI) Symposium,
       IEEE Globecom Automatic Internet Symposium, IEEE Globecom Internet Services and
       Enabling Technologies (IS&ET) Symposium, IEEE International Symposium on a World of
       Wireless, Mobile and Multimedia Networks (WoWMoM), IEEE International Conference on
       Network Protocols (ICNP), IEEE Conference on Sensor and Ad Hoc Communications and
       Networks (SECON), IEEE International Conference on Multimedia and Exposition (ICME),
       IEEE International Conference on Communications (ICC), IEEE International Conference on
       Parallel and Distributed Systems (ICPADS) IEEE International Symposium on High-
       Performance Distributed Computing (HPDC), IEEE International Conference on Distributed
       Computing Systems (ICDCS), IEEE International Workshop on Quality of Service (IWQoS),
       IEEE/IFIP Network Operations and Management Symposium (NOMS), IFIP/IEEE International
       Symposium on Integrated Network Management (IM), IFIP/IEEE International Conference on
       Management of Multimedia Networks and Services (MMNS), IEEE Aerospace & Electronics
       Systems Magazine, SPIE Conference on Multimedia Computing and Networking (MMCN), IFIP
       Networking, IASTED International Conference on Information Systems and Databases (ISD),
       IASTED International Conference on Communications, Internet, and Information Technology,
       IASTED International Conference on Internet and Multimedia Systems and Applications
       (IMSA), IASTED International Conference on European Internet and Multimedia Systems and
       Applications (EuroIMSA), IASTED International Conference on Communications and
       Computer Networks (CCN), IASTED International Conference on Software Engineering and
       Applications (SEA), International Conference on Computer and Information Science (ICIS),
Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 34 of 43 PageID #:
                                               3257
       International Association for Development of the Information Society (IADIS) International
       Conference on the WWW/Internet, Workshop on Network Group Communication (NGC),
       International Conference on Next Generation Communication (CoNEXT), International
       Conference on Parallel Processing (ICPP), International Conference on Computer
       Communications and Networks (IC3N), International Workshop on Hot Topics in Peer-to-Peer
       Systems (Hot-P2P), International Workshop on Wireless Network Measurements (WiNMee),
       International Workshop on Incentive-Based Computing (IBC), International Workshop on Multi-
       hop Ad Hoc Networks (REALMAN), International Workshop on Broadband Wireless
       Multimedia: Algorithms, Architectures and Applications (BroadWIM), International Packet
       Video (PV) Workshop, High Performance Networking Conference (HPN), International Parallel
       Processing Symposium (IPPS), International Symposium on Innovation in Information &
       Communication Technology (ISIICT), Workshop on Coordinated Quality of Service in
       Distributed Systems (COQODS), Pearson Education (Cisco Press) Publishers, Macmillan
       Technical Publishing, and Prentice Hall Publishers.



  3. Conference Committee Activities

        Journal/Magazine Editorial Board
             IEEE Transactions on Mobile Computing (TMC): 2006-2011, 2017-present (Associate
             Editor-in-Chief)
             IEEE Networking Letters: 2018-present
             IEEE Transactions on Network and Service Management (TNSM): 2015-present
             Journal of Network and Systems Management (JNSM): 2011-present
             IEEE/ACM Transactions on Networking (ToN): 2003-2009, 2013-2017
             ACM Computers in Entertainment: 2002-2015
             IEEE Network: 1999-2012
             AACE Journal of Interactive Learning Research (JILR): 2003-2012
             IEEE Transactions on Mobile Computing (TMC): 2006-2011
             ACM Computer Communications Review (CCR): 2006-2010

        Journal/Magazine Guest Editorship

              IEEE Journal on Selected Areas in Communications (JSAC) Special Issue on "Delay and
              Disruption Tolerant Wireless Communication", June 2008
              Computer Communications Special Issue on "Monitoring and Measuring IP Networks",
              Summer 2005
              Computer Communications Special Issue on "Integrating Multicast into the Internet",
              March 2001

        Conference/Workshop Steering Committee
             IEEE International Conference on Network Protocols (ICNP): 2007-present
             ACM Sigcomm Workshop on Challenged Networks (CHANTS): 2006-present
             International Workshop on Network and Operating System Support for Digital Audio and
             Video (NOSSDAV): 2001-present, 2005-2011 (chair), 2012-present (co-chair)
             IEEE Global Internet (GI) Symposium: 2005-2013, 2018-present
             IFIP/IEEE International Conference on Management of Multimedia Networks and
             Services (MMNS): 2005-2009

        Conference/Workshop Chair
Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 35 of 43 PageID #:
                                             3258
             International Conference on Communication Systems and Networks (COMSNETS): 2014
             (co-chair)
             ACM International Conference on Next Generation Communication (CoNext): 2013 (co-
             chair)
             ACM RecSys News Recommender Systems (NRS) Workshop and Challange: 2013 (co-
             chair)
             ACM Sigcomm Workshop on Challenged Networks (CHANTS): 2006 (co-chair)
             IEEE International Conference on Network Protocols (ICNP): 2003 (co-chair), 2006
             International Workshop on Wireless Network Measurements (WiNMee): 2006 (co-chair)
             IFIP/IEEE International Conference on Management of Multimedia Networks and
             Services (MMNS): 2002 (co-chair)
             International Workshop on Network and Operating System Support for Digital Audio and
             Video (NOSSDAV): 2002 (co-chair), 2003 (co-chair)
             IEEE Global Internet (GI) Symposium: 2001 (co-chair), 2018 (co-chair)
             International Workshop on Networked Group Communication (NGC): 2000 (co-chair)

        Program Chair

             International Conference on Computer Communication and Networks (ICCCN): 2015
             (Track co-chair) International Conference on Communication Systems and Networks
             (COMSNETS): 2010
             IEEE International Conference on Network Protocols (ICNP): 2008 (co-chair)
             IEEE Conference on Sensor and Ad Hoc Communications and Networks (SECON): 2007
             (co-chair)
             IFIP Networking: 2005 (co-chair)

        Posters/Demonstrations Chair

             ACM Sigcomm: 2012 (co-chair)

        Student Travel Grants Chair

             ACM Sigcomm: 2010 (co-chair)

        Publicity Chair

             IFIP/IEEE International Conference on Management of Multimedia Networks and
             Services (MMNS): 2004 (co-chair)

        Keynote Chair

             IEEE Infocom: 2005 (co-chair)

        Local Arrangements Chair

             Internet2 "Field of Dreams" Workshop: 2000

        Tutorial Chair

             ACM Multimedia: 2000
             IEEE International Conference on Network Protocols (ICNP): 1999

        Panel/Session Organizer
Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 36 of 43 PageID #:
                                            3259
             NSF ANIR PI 2003 Panel on "Core Networking Issues and Protocols for the Internet"
             CCW 2001 Session on "Multicast/Peer-to-Peer Networking"
             NOSSDAV 2001 Panel on "Multimedia After a Decade of Research"
             NGC 2000 Panel on "Multicast Pricing"

        Technical Program Committee

             IEEE International Conference on Network Protocols (ICNP): 1999, 2000, 2001, 2003,
             2004, 2005, 2006, 2007, 2008, 2009 (Area Chair), 2010 (Area Chair), 2011 (Area Chair),
             2012 (Area Chair), 2013, 2014 (Area Chair), 2015 (Area Chair), 2016 (Area Chair), 2017
             (Area Chair), 2018 (Area Chair), 2019 (Area Chair)
             International Workshop on Network and Operating System Support for Digital Audio and
             Video (NOSSDAV): 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,
             2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019
             ACM Multimedia (MM): 2001, 2003, 2004, 2005 (short paper), 2006, 2007, 2008, 2008
             (short paper), 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019
             IEEE Conference on Sensor and Ad Hoc Communications and Networks (SECON): 2004,
             2005, 2006, 2007, 2008, 2009, 2010, 2011 (Area Chair), 2012 (Area Chair), 2013, 2014
             (Area Chair), 2015, 2016 (Area Chair), 2017, 2018, 2019
             IEEE/IFIP Network Operations and Management Symposium (NOMS): 2004, 2006, 2010
             IEEE Infocom: 2004, 2005, 2006, 2008, 2009, 2010 (Area Chair), 2011 (Area Chair), 2012
             (Area Chair)
             IFIP Networking: 2004, 2005, 2006, 2007, 2010, 2011, 2012, 2013, 2014, 2015, 2016,
             2017, 2018
             IEEE International Conference on Communications (ICC) Next Generation Networking
             and Internet Symposium (NGNI): 2018, 2019
             ACM Workshop on Mobile Video (MoVid): 2014, 2015, 2016, 2017
             ACM Student Research Competition (SRC) Grand Finals: 2014
             Mobile and Social Computing for Collaborative Interactions (MSC): 2014
             IEEE Conference on Communications and Network Security (CNS): 2013
             IEEE International Symposium on a World of Wireless, Mobile and Multimedia Networks
             (WoWMoM): 2005, 2006, 2007, 2008, 2009, 2010
             ACM Sigcomm Workshop on Challenged Networks (CHANTS): 2006, 2008, 2009, 2010,
             2011, 2012, 2016, 2017, 2018, 2019
             IEEE International Conference on Distributed Computing Systems (ICDCS): 2006, 2010,
             2011, 2012, 2013
             International Workshop on Wireless Network Measurements (WiNMee): 2006, 2008, 2010
             ACM Sigcomm: 2008 (poster), 2010
             IEEE International Conference on Computer Communication and Networks (IC3N): 2008,
             2009, 2010, 2011, 2012
             International Conference on Communication Systems and Networks (COMSNETS): 2009,
             2010, 2011, 2012, 2013
             International Conference on Sensor Networks (SENSORNETS): 2012
             International Workshop on Social and Mobile Computing for Collaborative Environments
             (SOMOCO): 2012
             Workshop on Scenarios for Network Evaluation Studies (SCENES): 2009, 2010, 2011
             ACM Multimedia Systems (MMSys): 2010, 2011, 2012, 2015, 2016, 2017, 2018, 2019
             IEEE Internation Symposium on Multimedia (ISM): 2016
             IEEE International Conference on Pervasive Computing and Communications (PerCom):
             2010
             IEEE Wireless Communications and Networking Conference (WCNC): 2010, 2011
Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 37 of 43 PageID #:
                                              3260
             ACM International Symposium on Mobility Management and Wireless Access
             (MobiWac): 2010, 2011
             International Conference on Computing, Networking and Communications, Internet
             Services and Applications Symposium (ICNC-ISA): 2012, 2013
             IEEE WoWMoM Workshop on Hot Topics in Mesh Networking (HotMesh): 2010, 2011,
             2012, 2013
             IEEE Workshop on Pervasive Group Communication (PerGroup): 2010
             ACM International Conference on Next Generation Communication (CoNEXT): 2005,
             2006, 2007, 2009, 2012
             IEEE International Conference on Broadband Communications, Networks, and Systems
             (BroadNets) Wireless Communications, Networks and Systems Symposium: 2007, 2008,
             2009
             IEEE International Conference on Broadband Communications, Networks, and Systems
             (BroadNets) Internet Technologies Symposium: 2007, 2008, 2009
             International Workshop on Mobile and Networking Technologies for Social Applications
             (MONET): 2008, 2009
             Extreme Workshop on Communication-The Midnight Sun Expedition (ExtremeCom):
             2009
             IEEE International Workshop on Cooperation in Pervasive Environments (CoPE): 2009
             International Workshop on the Network of the Future (FutureNet): 2009, 2010, 2011, 2012
             IEEE International Conference on Multimedia and Exposition (ICME): 2010
             SPIE Conference on Multimedia Computing and Networking (MMCN): 2004, 2008
             ACM Sigcomm Workshop on the Economics of Networks, Systems, and Computation
             (NetEcon): 2008
             IEEE International Conference on Communications (ICC): 2008
             IEEE International Conference on Mobile Ad-hoc and Sensor Systems (MASS): 2008
             IFIP/IEEE International Symposium on Integrated Network Management (IM): 2005,
             2007
             Global Internet (GI) Symposium: 2001, 2002, 2004, 2006, 2007
             IEEE/ACM International Conference on High Performance Computing (HiPC): 2007
             ACM International Symposium on Mobile Ad Hoc Networking and Computing
             (MobiHoc): 2007
             IEEE Workshop on Embedded Systems for Real-Time Multimedia (ESTIMedia): 2007
             IEEE/IFIP Wireless On Demand Network Systems and Services (WONS): 2007
             IFIP/IEEE International Conference on Management of Multimedia Networks and
             Services (MMNS): 2001, 2002, 2003, 2004, 2005, 2006
             IASTED International Conference on European Internet and Multimedia Systems and
             Applications (EuroIMSA): 2004, 2006
             IEEE International Conference on Parallel and Distributed Systems (ICPADS): 2005, 2006
             IEEE Globecom Internet Services and Enabling Technologies (IS&ET) Symposium: 2006
             International Workshop on Incentive-Based Computing (IBC): 2006
             IEEE International Workshop on Quality of Service (IWQoS): 2006, 2014, 2015
             International Workshop on Multi-hop Ad Hoc Networks (REALMAN): 2006
             IEEE Globecom Automatic Internet Symposium: 2005
             ACM Sigcomm Workshop on the Economics of Peer-to-Peer Systems (P2PEcon): 2005
             International Conference on Parallel Processing (ICPP): 2001, 2003, 2004
             International Packet Video (PV) Workshop: 2002, 2003, 2004
             IEEE International Symposium on High-Performance Distributed Computing (HPDC):
             2004
             ACM Sigcomm: 2004 (poster)
             International Workshop on Broadband Wireless Multimedia: Algorithms, Architectures
  Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 38 of 43 PageID #:
                                                 3261
               and Applications (BroadWIM): 2004
               International Symposium on Innovation in Information & Communication Technology
               (ISIICT): 2004
               Workshop on Coordinated Quality of Service in Distributed Systems (COQODS): 2004
               IASTED International Conference on Networks and Communication Systems (NCS):
               2004
               IASTED International Conference on Communications, Internet, and Information
               Technology (CIIT): 2004
               IASTED International Conference on Internet and Multimedia Systems and Applications
               (IMSA): 2003, 2004
               International Workshop on Networked Group Communication (NGC): 1999, 2000, 2001,
               2002, 2003
               International Association for Development of the Information Society (IADIS)
               International Conference on the WWW/Internet: 2003
               International Conference on Computer and Information Science (ICIS): 2003
               Human.Society@Internet: 2003
               IASTED International Conference on Communications and Computer Networks (CCN):
               2002
               The Content Delivery Networks (CDN) Event: 2001
               IP Multicast Initiative Summit: 1998, 1999, 2000
               Corporation for Education Network Initiatives in California (CENIC): 1999
               Internet Bandwidth Management Summit (iBAND): 1998, 1999



B. Technical Activities

     1. Working Groups

          Internet2 Working Group on Multicast, Chair: 1998-2005
          IEEE Communications Society Internet Technical Committee (ITC), Conference Coordinator:
          2000-2004
          IETF Multicast Directorate (MADDOGS), Member: 1999-2001
          IASTED Technical Committee on the Web, Internet and Multimedia, Member: 2002-2005
          Internet Engineering Task Force (IETF), various working groups: 1995-present


     2. Meeting Support Work

          Internet Engineering Task Force MBone broadcasts: 1995-2005
          Conference MBone broadcasts: Sigcomm '99, and '00
          Interop+Networld Network Operations Center (NOC) Team Member: 1995-1997
          ACM Multimedia technical staff: 1994



C. University of California Committees

     1. Department of Computer Science Committees
Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 39 of 43 PageID #:
                                              3262
       Public Relations: 2005-2006 (chair 2005-2006), 2009-2011 (chair 2009-2011)
       Strategic Planning: 2000-2002, 2003-2006, 2009-2011
       Undergraduate Advising and Affairs: 2006-2007, 2014-2015
       Vice Chair: 2000-2005
       Graduate Admissions: 2000-2005 (chair 2000-2005), 2011-2012
       Graduate Affairs: 2000-2005 (co-chair 2000-2005)
       Teaching Administration: 2000-2005
       Facilities: 1997-2001 (chair 1999-2000), 2006-2007
       External Relations: 1999-2002
       Computer Engineering Public Relations: 2011-2012
       Computer Engineering Awards: 2011-2012
       Computer Engineering Administration/Recruiting: 1998-2001
       Computer Engineering Lab and Computer Support: 1998-2001
       Faculty Recruiting: 1999-2002
       Graduate Advising: 1998-1999, 2000-2005


  2. University Committees

       Member, Campus Budget and Planning: 2013-2015
       Faculty, Cognitive Science Program: 2006-present
       Faculty, Technology Management Program (TMP): 2003-2014
       Faculty, Media Arts and Technology (MAT) Program: 1998-2014
       Faculty, Computer Engineering Degree Program: 1998-present
       Steering Committee, Center for Information Technology and Society (CITS): 2012-present
       Associate Director, Center for Information Technology and Society (CITS): 1999-2012
       Member, Campus Committee on Committees: 2010-2013
       Member, Campus Income and Recharge Committee: 2010-2013
       Member, College of Engineering Executive Committee: 2010-2012 (chair 2011-2012),
       2014-2015 (chair 2014-2015)
       Member, Distinguished Teaching Award Committee: 2009, 2010, 2011
       Member, Campus Classroom Design and Renovation Committee: 2003-2010
       Member, ISBER Advisory Committee: 2008-2011
       Member, Fulbright Campus Review Committee: 2007
       Member, Faculty Outreach Grant Program Review Committee: 2007
       Executive Vice Chancellor's Information Technology Fee Committee: 2005-2006
       Council on Research and Instructional Resources: 2003-2006
       Executive Vice Chancellor's Working Group on Graduate Diversity: 2004-2005
       Member, Engineering Pavillion Planning Committee: 2003-2005
       Information Technology Board: 2001-2004
       Executive Committee, Center for Entrepreneurship & Engineering Management (CEEM):
       2001-2004


  3. System Wide Committees

       UCSB Representative to the Committee on Information Technology and Telecommunications
       Policy (ITTP): 2003-2005
       UCSB Representative to the Executive Committee, Digital Media Innovation (DiMI): 1998-2003
  Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 40 of 43 PageID #:
                                      3263
D. Georgia Tech Committees and Service (while a graduate student)

    Graduate Student Body President: 1994-1995
    Georgia Tech Executive Board: 1994-1995
    Georgia Tech Alumni Association Executive Committee: 1994-1995
    Dean of Students National Search Committee: 1995
    Institute Strategic Planning Committee: 1994-1996
Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 41 of 43 PageID #:
                                    3264


  Cases in last 4 years I have been deposed or testified:
      A deposition in Inter Partes Review of U.S. Patent No. 7,548,875 (IPR2014-01236) [MindGeek et
       al. v. Skky, Inc.]. Finished 06/15.
      A deposition in Inter Partes Review of U.S. Patent Nos. 7,468,661 (IPR2014-00751) [Hart
       Communication Foundation v. SIPCO, LLC]. Finished 07/15.
      Depositions in Inter Partes Review of U.S. Patent No. 6,754,195 (IPR2014-00552 and IPR2014-
       00553) [Marvell Semiconductor, Inc. v. Intellectual Ventures I LLC]. Finished 07/15.
      A deposition in Inter Partes Review of U.S. Patent Nos. 6,286,045 (IPR2015-00657 and IPR2015-
       00660) and 6,014,698 (IPR2015-00662 and IPR2015-00666) [Google, Inc. v. At Home Bondholders
       Liquidated Trust]. Finished 12/15.
      A deposition in Inter Partes Review of U.S. Patent Nos. 6,199,076 (IPR2015-00845) and 7,509,178
       (IPR2015-00846) [Google, Inc. v. Personal Audio, LLC]. Finished 03/16.
      A deposition in Certain Activity Tracking Devices, Systems, and Components Thereof (US ITC Inv.
       No. 337-TA-963) [Jawbone v. Fitbit]. Finished 04/16.
      A deposition in Certain Wearable Activity Tracking Devices, Systems, and Components Thereof
       (US ITC Inv. No. 337-TA-973) [Fitbit v. Jawbone]. Finished 07/16.
      Depositions in Videoshare, LLC V. Google, Inc. and YouTube, LLC (13-cv-990 (GMS), D. Del.).
       Finished 07/16.
      Depositions and trial testimony in Cisco Systems, Inc. v. Arista Networks, Inc. (5:14-cv-5344-BLF,
       N.D. Cal.). Finished 12/16.
      A deposition and trial testimony in Sprint Communications Company LP v. Time Warner Cable,
       Inc. (11-2686-JWL, D. Kan.). Finished 02/17.
      Depositions in Inter Partes Review of U.S. Patent Nos. 6,377,577; 7,023,853; 7,162,537; and
       7,224,668 (IPR2016-00303, IPR2016-00306, IPR2016-00308, and IPR2016-0309, respectively)
       [Arista Networks, Inc. v. Cisco Systems, Inc.]. Finished 01/17.
      A deposition in Intellectual Ventures v. AT&T, CenturyLink, and Windstream (1:13-cv-00116-LY,
       1:13-cv-00118-LY, 1:13-cv-00119-LY; W.D. Tex.). Finished 03/17.
      Depositions in Inter Partes Review of U.S. Patent Nos. 7,715,324 and 8,122,102 (IPR2016-01011
       and IPR2016-01631, respectively) [Limelight Networks, Inc. v. Akamai Technologies, Inc.].
       Finished 03/17.
      Depositions and trial testimony in Certain Network Devices, Related Software and Components
       Thereof (US ITC Inv. Nos. 337-TA-944 and 337-TA-944E) [Cisco Systems, Inc. v. Arista
       Networks, Inc.]. Finished 04/17.
      A declaration and Markman testimony in Affinity Labs of Texas, LLC v. Netflix, Inc. (1:15-cv-
       00849-RP, W.D. Tex.). Finished 04/17.
      A deposition in Inter Partes Review of U.S. Patent No. 7,516,177 (IPR2016-01434) [Oracle
       America, Inc. and Oracle Corporation and HCC Insurance Holdings, Inc. v. Intellectual Ventures
       II]. Finished 07/17.
      A deposition in Comcast Cable Communications, LLC v. OpenTV, Inc. and Nagravision SA (3:16-
       CV-6180-WHA, N.D. Cal.). Finished 07/17.
      Depositions in Thomas C. Sisoian v. International Business Machines Corporation (A-14-CA-565-
       SS, W.D. Tex.). Finished 07/17.
Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 42 of 43 PageID #:
                                    3265


     A deposition in Inter Partes Review of U.S. Patent Nos. 6,895,449 and 6,470,399 (IPR2017-00713
      and IPR2017-00714, respectively) [ZTE (USA) Inc. v. Papst Licensing GmbH & Co. KG.].
      Finished 08/17.
     Depositions and trial testimony in Packet Intelligence, LLC v. NetScout Systems, Inc. and Sandvine
      Corporation (2:16-CV-00230, 2:16-CV-00147, E.D. Tex). Finished 11/17.
     A deposition in in Certain Two-Way Radio Equipment and Systems, Related Software and
      Components Thereof (US ITC Inv. Nos. 337-TA-1053) [Motorola v. Hytera]. Finished 11/17.
     A deposition in Sound View Innovations, LLC v. Facebook, Inc. (16-116-RGA, D. Del). Finished
      11/17.
     A deposition in Sprint Communications Company LP v. Cox Communications, Inc. (12-487-SLR,
      11-2686-JWL, D. Del.). Finished 12/17.
     Depositions in Alacritech, Inc. v. Centurylink Communications LLC; Winstron Corporation, Dell,
      Inc. (2:16-cv-693-RWS, 2:16-cv-692-RWS, 2:16-cv-695-RWS, E.D. Tex). Finished 12/17.
     A deposition and trial testimony in Sonos, Inc. v. D&M Holding, et al. (14-1330-RGA, D. Del.).
      Finished 12/17.
     Depositions in Inter Partes Review of U.S. Patent Nos. 7,899,492; 8,050,711; 9,355,611; 8,712,471;
      9,286,853; 8,903,451; 8,948,814 and 9,118,794 (IPR2017-00870 through IPR2017-00879) [HTC
      America, Inc. v. Virginia Innovation Sciences, Inc.]. Finished 01/18.
     Depositions and trial testimony in Certain Network Devices, Related Software and Components
      Thereof (II) (US ITC Inv. Nos. 337-TA-945 and 337-TA-945M) [Cisco Systems, Inc. v. Arista
      Networks, Inc.]. Finished 01/18.
     Depositions in Inter Partes Review of U.S. Patent Nos. 8,000,314 (IPR2015-01901); 8,013,732
      (IPR2015-01973); 8,754,780 (IPR2016-00984); 8,908,842 (CBM2016-00095); 6,249,516
      (IPR2016-01602); 7,697,492 (IPR2016-01895); 7,468,661 (IPR2017-00001); 8,233,471 (IPR2017-
      00007 and IPR2017-00008); 8,625,496 (IPR2017-00213); 8,013,732 (IPR2017-00216); 6,437,692
      (IPR2017-00359); and 8,000,314 (IPR2017-00252) [Emerson Electric Co. v. (S)IPCO, LLC].
      Finished 01/18.
     A deposition in D&M Holding, Inc., et al. v. Sonos, Inc. v. (16-141-RGA, D. Del.). Finished 03/18.
     A deposition in Limelight Networks, Inc. v. XO Communication, LLC, Akamai Technologies, Inc.,
      and MIT (3:15cv720-JAG, E.D. Va.). Finished 03/18.
     A depositions in Arista Networks, Inc. v. Cisco Systems, Inc. (5:16-cv-00923-BLF, N.D. Cal.).
      Finished 08/18.
     Depositions in Inter Partes Review of U.S. Patent No. 9,083,997 (IPR2017-00829 and IPR2017-
      00830) [Twitter, Inc. v. YouToo Technologies, LLC]. Finished 09/18.
     A deposition in Richard A. Williamson, on behalf of and as a trustee for At Home Bondholders’
      Liquidating Trust v. Google, LLC (5:15-CV-00966-BLF, N.D. Cal.). Finished 10/18.
     A deposition in Implicit, LLC. v. Palo Alto Networks, Inc. (6:17-cv-182-JRG, E.D. Tex). Finished
      10/18.
     A deposition in Inter Partes Review of U.S. Patent Nos. 5,822,523 (IPR2018-00129 and IPR2018-
      00130) and 6,226,686 (IPR2018-00131 and IPR2018-00132) [Riot Games, Inc. v. Paltalk Holdings,
      Inc.]. Finished 11/18.
Case 2:19-cv-00040-JRG-RSP Document 177-2 Filed 12/27/19 Page 43 of 43 PageID #:
                                    3266


     Depositions in Inter Partes Review of U.S. Patent Nos. 8,116,284 (IPR2018-00128) and 6,591,111
      (IPR2018-00176) [Hytera Communications Corp. LTD v. Motorola Solutions, Inc.]. Finished
      01/19.
     Depositions in Inter Partes Review of U.S. Patent Nos. 7,237,036 (IPR2017-01391); 7,337,241
      (IPR2017-01392); 9,055,104 (IPR2017-01393); 7,124,205 (IPR2017-01405 and IPR2018-00226);
      7,673,072 (IPR2017-01406); 8,131,880 (IPR2017-1409 and IPR2017-1410); 8,805,948 (IPR2018-
      00234); and 7,945,699 (IPR2018-00401) [Intel Corp v. Alacritech, Inc.]. Finished 01/19.
     A claim construction tutorial in Ipsilium, LLC v. Cisco Systems, Inc. (4:17-cv-07179-HSG, N.D.
      Cal). Finished 03/19.
     Depositions in Inter Partes Review of U.S. Patent Nos. 8,886,739 (IPR2018-00200); 9,306,885
      (IPR2018-00312); 9,315,155 (IPR2018-00369); 9,306,886 (IPR2018-00397); 8,935,351 (IPR2018-
      00404); 9,338,111 (IPR2018-00408); 9,413,711 (IPR2018-00416 and IPR2018-00439); 9,313,157
      (IPRs018-00455); and 9,313,156 (IPR2018-00458) [Snap, Inc. v. Vaporstream, Inc.]. Finished
      04/19.
     A deposition in Twilio, Inc. v. Telesign Corporation (5:16-CV-06925-LHK-SVK, N.D. Cal)
     Depositions and claim construction tutorial in Netfuel, Inc. v. Cisco Systems, Inc. (5:18-cv-2352-
      EJD, N.D. Cal)
     Depositions and trial testimony in TQ Delta, LLC v. 2Wire, Inc. (1:13-cv-01835-RGA, D. Del.)
     Depositions in Certain Wireless Mesh Networking Products and Related Components Thereof (US
      ITC Inv. No. 337-TA-1131) [SIPCO, LLC v. Emerson Electric Co]
     A deposition and Markman tutorial in Blackberry Limited v. Facebook, Inc. and Snap, Inc. (2:18-
      cv-01844 GW(KSx) and 2:18-cv-02693-GW(KSx), C.D. Cal.)
     Depositions in Rmail Limited, et al. v. Amazon.com, Inc.; Docusign, Inc.; Right Signature, LLC, et
      al.; and Adobe Systems Inc., et al. (2:10-cv-258-JRG, 2:11-cv-299-JRG, 2:11-cv-300-JRG, 2:11-
      cv-325-JRG, E.D. Tex.)
     A deposition in Sony Music Entertainment, et al. v. Cox Communicaions, Inc. et al. (1:18-cv-00950-
      LO-JFA, E.D. Va.)
